Case 2:20-ap-01575-ER   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                         Exhibit Exhibit D Page 1 of 24




           EXHIBIT D
                               Case 2:20-ap-01575-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                        Exhibit Exhibit D Page 2 of 24

No   Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
   1 Seton Medical Center                          4/8/2020          6/14/2020       7/28/2020            7/16/2020    $            13,059.00   $                     785,206.55   $ 772,147.55
   4 Seton Medical Center                         8/13/2018         12/19/2018      12/24/2018            1/22/2020    $           244,706.00   $                     661,866.47   $ 417,160.47
  25 Seton Medical Center                         6/26/2020          7/11/2020       7/16/2020 None                    $                  ‐     $                     189,038.93   $ 189,038.93
  37 Seton Medical Center                          9/7/2018          9/17/2018      11/26/2018            2/28/2020    $            75,039.80   $                     218,025.29   $ 142,985.49
  64 Seton Medical Center                         1/15/2020          1/30/2020        2/5/2020              3/6/2020   $           175,651.23   $                     286,656.26   $ 111,005.03
  70 Seton Medical Center                        11/21/2018         11/27/2018       6/12/2019            1/31/2020    $           120,249.42   $                     224,944.46   $ 104,695.04
  78 Seton Medical Center                         1/10/2020          1/16/2020       1/27/2020            2/28/2020    $            36,500.60   $                     134,112.44   $    97,611.84
  85 Seton Medical Center                         1/24/2020            2/5/2020      2/11/2020              4/7/2020   $           135,552.09   $                     227,941.91   $    92,389.82
  91 Seton Medical Center                         2/20/2019          2/27/2019        4/4/2019            8/20/2019    $            54,670.59   $                     144,047.35   $    89,376.76
 113 Seton Medical Center                          3/8/2019          3/13/2019       3/19/2019           10/24/2019    $            78,973.00   $                     156,145.00   $    77,172.00
 114 Seton Medical Center                          3/4/2019            3/7/2019      5/31/2019            3/26/2020    $                  ‐     $                      77,052.67   $    77,052.67
 131 Seton Medical Center                         4/11/2020            5/9/2020      5/13/2020 None                    $                  ‐     $                      69,916.00   $    69,916.00
 133 Seton Medical Center                         2/15/2020            3/2/2020       3/6/2020 None                    $                  ‐     $                      69,648.00   $    69,648.00
 145 Seton Medical Center                         6/19/2018          6/23/2018       9/25/2018           12/18/2018    $            75,697.75   $                     139,564.30   $    63,866.55
 150 Seton Medical Center                         4/16/2018          4/20/2018       4/25/2018           10/29/2018    $            74,897.56   $                     137,480.05   $    62,582.49
 155 Seton Medical Center Coastside              12/19/2018          1/22/2019       3/10/2020 None                    $                  ‐     $                      61,611.10   $    61,611.10
 160 Seton Medical Center                         3/14/2018          3/18/2018        6/7/2018            8/22/2018    $            91,496.62   $                     150,531.20   $    59,034.58
 164 Seton Medical Center                          6/1/2020          6/30/2020        7/6/2020            7/17/2020    $            59,739.68   $                     118,371.55   $    58,631.87
 181 Seton Medical Center                          8/7/2018          8/14/2018       10/9/2018            1/30/2019    $           148,229.37   $                     201,589.00   $    53,359.63
 185 Seton Medical Center                         5/22/2018          5/26/2018        6/5/2018            7/19/2018    $            72,612.02   $                     124,871.87   $    52,259.85
 194 Seton Medical Center                         5/11/2020          5/29/2020       6/16/2020              7/6/2020   $            38,057.90   $                      89,007.99   $    50,950.09
 206 Seton Medical Center                          9/4/2019          9/20/2019       9/26/2019              6/9/2020   $            20,800.00   $                      69,648.00   $    48,848.00
 225 Seton Medical Center                         12/4/2018          12/4/2018       1/15/2019            1/24/2019    $            12,466.64   $                      58,174.00   $    45,707.36
 238 Seton Medical Center                         2/26/2020          3/18/2020       3/23/2020            5/19/2020    $           252,820.62   $                     296,522.71   $    43,702.09
 258 Seton Medical Center                         9/21/2017          9/21/2017      10/12/2017           12/22/2017    $            13,050.27   $                      54,428.37   $    41,378.10
 280 Seton Medical Center                        11/21/2017         11/22/2017       5/18/2018 None                    $                  ‐     $                      38,225.80   $    38,225.80
 287 Seton Medical Center                         2/26/2020            3/3/2020      3/12/2020            4/20/2020    $           135,536.71   $                     172,862.00   $    37,325.29
 299 Seton Medical Center                         4/30/2018            5/3/2018       5/8/2018              8/9/2018   $            80,173.68   $                     116,219.55   $    36,045.87
 323 Seton Medical Center                        11/21/2019         11/29/2019       12/3/2019            2/26/2020    $           197,267.34   $                     230,616.00   $    33,348.66
 338 Seton Medical Center                          6/8/2018          6/13/2018       1/30/2019              2/6/2019   $                  ‐     $                      32,149.12   $    32,149.12
 344 Seton Medical Center                          2/6/2020          2/11/2020       3/27/2020            3/18/2020    $           115,902.20   $                     147,376.20   $    31,474.00
 347 Seton Medical Center                         9/15/2018          9/22/2018       9/26/2018            2/14/2019    $           190,087.55   $                     221,316.55   $    31,229.00
 357 Seton Medical Center                         9/15/2017          9/19/2017       4/23/2018            5/21/2018    $                17.29   $                      30,541.24   $    30,523.95
 415 Seton Medical Center                         9/15/2018          9/21/2018       9/25/2018            6/13/2019    $                  ‐     $                      26,118.00   $    26,118.00
 456 Seton Medical Center                         8/20/2018          8/29/2018        9/6/2018           10/15/2018    $           243,496.68   $                     267,512.10   $    24,015.42
 481 Seton Medical Center                         4/18/2018          4/21/2018       6/10/2019            6/27/2019    $                  ‐     $                      22,920.48   $    22,920.48
 488 Seton Medical Center                        11/13/2019         11/22/2019        4/3/2020 None                    $                  ‐     $                      22,473.00   $    22,473.00
 497 Seton Medical Center                         6/28/2020            7/2/2020       7/7/2020 None                    $                  ‐     $                      21,815.00   $    21,815.00
 506 Seton Medical Center                          8/8/2019          8/15/2019       6/23/2020            7/21/2020    $             9,100.00   $                      30,471.00   $    21,371.00
 542 Seton Medical Center                         1/20/2018          1/25/2018      11/20/2018            12/6/2018    $                  ‐     $                      20,340.00   $    20,340.00
 566 Seton Medical Center                         3/19/2018          3/21/2018       3/26/2018            7/16/2018    $            26,800.91   $                      46,093.95   $    19,293.04
 588 Seton Medical Center                          2/7/2019          2/28/2019        3/5/2019            3/14/2019    $               936.00   $                      19,644.30   $    18,708.30
 654 Seton Medical Center                         2/20/2019          2/26/2019        3/4/2019            3/18/2019    $             8,706.00   $                      26,118.00   $    17,412.00
 671 Seton Medical Center                         7/21/2020          7/21/2020       7/31/2020 None                    $                  ‐     $                      17,043.03   $    17,043.03
 720 Seton Medical Center                         8/19/2019          8/30/2019       11/6/2019            12/6/2019    $            10,131.01   $                      26,313.41   $    16,182.40
 784 Seton Medical Center                         2/25/2019          2/26/2019        3/4/2019              9/9/2019   $                  ‐     $                      15,013.52   $    15,013.52
 803 Seton Medical Center                        10/16/2018         10/22/2018      10/26/2018            1/23/2019    $           172,660.00   $                     187,374.00   $    14,714.00
 817 Seton Medical Center                          2/7/2020            2/8/2020       3/9/2020            3/17/2020    $                  ‐     $                      14,583.78   $    14,583.78
 831 Seton Medical Center                         4/16/2018          4/17/2018        6/4/2019            9/13/2019    $                  ‐     $                      14,282.40   $    14,282.40
 865 Seton Medical Center                        12/21/2017         12/28/2017        1/2/2018              3/7/2018   $           174,546.64   $                     188,401.00   $    13,854.36
                             Case 2:20-ap-01575-ER                Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                   Exhibit Exhibit D Page 3 of 24

No    Facility                   Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
  882 Seton Medical Center                    7/7/2020            7/8/2020      7/13/2020 None                    $                  ‐     $                      13,664.68   $    13,664.68
  894 Seton Medical Center                   4/17/2020          4/19/2020        5/1/2020 None                    $                  ‐     $                      13,411.75   $    13,411.75
  914 Seton Medical Center                  10/27/2017         10/27/2017       6/22/2018            6/29/2018    $                  ‐     $                      13,211.00   $    13,211.00
  927 Seton Medical Center                   6/18/2020          6/21/2020       6/25/2020 None                    $                  ‐     $                      13,059.00   $    13,059.00
  982 Seton Medical Center                   2/19/2019          2/20/2019        3/5/2019            3/29/2019    $               936.00   $                      13,332.29   $    12,396.29
  992 Seton Medical Center                   1/15/2019          1/17/2019       1/31/2019            3/11/2019    $                  ‐     $                      12,299.97   $    12,299.97
 1032 Seton Medical Center                   6/10/2020          6/10/2020       6/15/2020 None                    $                  ‐     $                      11,809.28   $    11,809.28
 1041 Seton Medical Center                    6/4/2020            6/4/2020       6/9/2020 None                    $                  ‐     $                      11,754.64   $    11,754.64
 1064 Seton Medical Center                    6/5/2018            6/6/2018      1/10/2019            1/30/2019    $                  ‐     $                      11,572.32   $    11,572.32
 1065 Seton Medical Center                   10/4/2017          10/4/2017       3/18/2019            3/25/2019    $                  ‐     $                      11,572.32   $    11,572.32
 1150 Seton Medical Center                   1/28/2019          1/30/2019        2/4/2019            2/12/2019    $            17,543.62   $                      28,258.48   $    10,714.86
 1153 Seton Medical Center                   7/15/2020          7/15/2020       7/27/2020 None                    $                  ‐     $                      10,671.94   $    10,671.94
 1163 Seton Medical Center                   11/9/2017         11/10/2017      11/29/2017            12/6/2017    $             3,921.00   $                      14,542.49   $    10,621.49
 1165 Seton Medical Center                   10/3/2019          10/3/2019       10/8/2019           10/16/2019    $                  ‐     $                      10,599.10   $    10,599.10
 1189 Seton Medical Center                   6/11/2020          6/11/2020       6/16/2020 None                    $                  ‐     $                      10,460.10   $    10,460.10
 1197 Seton Medical Center                   6/25/2020          6/26/2020       7/22/2020 None                    $                  ‐     $                      10,446.09   $    10,446.09
 1196 Seton Medical Center                   1/23/2018          1/23/2018       8/20/2018            8/27/2018    $                  ‐     $                      10,446.09   $    10,446.09
 1230 Seton Medical Center                   7/16/2020          7/16/2020       7/22/2020 None                    $                  ‐     $                      10,305.21   $    10,305.21
 1234 Seton Medical Center                   11/2/2017          11/2/2017       5/25/2018 None                    $                  ‐     $                      10,238.00   $    10,238.00
 1244 Seton Medical Center                    7/1/2020            7/1/2020       7/7/2020 None                    $                  ‐     $                      10,174.89   $    10,174.89
 1248 Seton Medical Center                  11/29/2017         11/29/2017      10/17/2019            4/18/2018    $                  ‐     $                      10,134.00   $    10,134.00
 1257 Seton Medical Center                    9/4/2018          9/27/2018       10/5/2018           11/12/2018    $               917.29   $                      10,910.80   $     9,993.51
 1302 Seton Medical Center                   7/14/2020          7/14/2020       7/21/2020 None                    $                  ‐     $                       9,706.33   $     9,706.33
 1334 Seton Medical Center                    7/9/2019          7/16/2019       7/22/2019            8/21/2019    $           200,401.32   $                     209,925.30   $     9,523.98
 1350 Seton Medical Center                   10/4/2018         10/25/2018       11/5/2018           12/19/2018    $               416.96   $                       9,838.73   $     9,421.77
 1375 Seton Medical Center                    7/7/2020          7/10/2020       7/22/2020 None                    $                  ‐     $                       9,307.37   $     9,307.37
 1402 Seton Medical Center                   9/22/2017          9/22/2017       7/19/2018            7/26/2018    $                  ‐     $                       9,165.17   $     9,165.17
 1429 Seton Medical Center                    2/3/2020          2/18/2020        3/5/2020              5/4/2020   $            13,915.65   $                      22,893.10   $     8,977.45
 1439 Seton Medical Center                   2/20/2018          2/21/2018       8/17/2018              9/7/2018   $                  ‐     $                       8,903.06   $     8,903.06
 1446 Seton Medical Center                   5/15/2018          5/18/2018       1/10/2019            1/30/2019    $                  ‐     $                       8,858.77   $     8,858.77
 1445 Seton Medical Center                   1/22/2018          1/23/2018       5/24/2019            6/10/2019    $                  ‐     $                       8,858.77   $     8,858.77
 1472 Seton Medical Center                   7/13/2020          7/15/2020       7/27/2020 None                    $                  ‐     $                       8,706.00   $     8,706.00
 1474 Seton Medical Center                    7/7/2020            7/7/2020      7/13/2020 None                    $                  ‐     $                       8,692.55   $     8,692.55
 1497 Seton Medical Center                    9/6/2019            9/6/2019     10/22/2019           10/30/2019    $             2,885.96   $                      11,448.22   $     8,562.26
 1526 Seton Medical Center                   7/15/2020          7/22/2020       7/30/2020 None                    $                  ‐     $                       8,474.02   $     8,474.02
 1525 Seton Medical Center                   7/15/2020          7/22/2020       7/29/2020 None                    $                  ‐     $                       8,474.02   $     8,474.02
 1524 Seton Medical Center                    7/8/2020          7/13/2020       7/28/2020 None                    $                  ‐     $                       8,474.02   $     8,474.02
 1523 Seton Medical Center                   7/10/2020          7/15/2020       7/27/2020 None                    $                  ‐     $                       8,474.02   $     8,474.02
 1522 Seton Medical Center                   6/29/2020          6/30/2020       7/22/2020 None                    $                  ‐     $                       8,474.02   $     8,474.02
 1517 Seton Medical Center                   6/19/2020          6/22/2020        7/6/2020 None                    $                  ‐     $                       8,474.02   $     8,474.02
 1516 Seton Medical Center                   6/10/2020          6/11/2020        7/6/2020            7/31/2020    $                  ‐     $                       8,474.02   $     8,474.02
 1514 Seton Medical Center                   5/26/2020            6/3/2020      6/16/2020 None                    $                  ‐     $                       8,474.02   $     8,474.02
 1569 Seton Medical Center                   7/24/2020          7/24/2020       7/29/2020 None                    $                  ‐     $                       8,299.74   $     8,299.74
 1577 Seton Medical Center                    4/7/2020            4/7/2020      4/15/2020 None                    $                  ‐     $                       8,260.27   $     8,260.27
 1581 Seton Medical Center                   7/16/2020          7/16/2020       7/21/2020 None                    $                  ‐     $                       8,238.62   $     8,238.62
 1580 Seton Medical Center                   6/10/2020          6/10/2020       6/15/2020 None                    $                  ‐     $                       8,238.62   $     8,238.62
 1598 Seton Medical Center                   6/16/2020          6/17/2020        7/6/2020 None                    $                  ‐     $                       8,162.00   $     8,162.00
 1597 Seton Medical Center                   6/11/2020          6/17/2020        7/6/2020 None                    $                  ‐     $                       8,162.00   $     8,162.00
 1596 Seton Medical Center                   6/16/2020          6/17/2020        7/6/2020 None                    $                  ‐     $                       8,162.00   $     8,162.00
 1595 Seton Medical Center                   9/26/2017          9/26/2017       3/30/2018              4/6/2018   $                  ‐     $                       8,162.00   $     8,162.00
                                Case 2:20-ap-01575-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                         Exhibit Exhibit D Page 4 of 24

No    Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 1640 Seton Medical Center                         6/30/2020            7/2/2020      7/22/2020 None                    $                  ‐     $                       7,989.33   $     7,989.33
 1639 Seton Medical Center                          6/9/2020          6/11/2020        7/6/2020            7/31/2020    $                  ‐     $                       7,989.33   $     7,989.33
 1679 Seton Medical Center                        11/20/2017         11/23/2017      12/24/2018            1/14/2019    $                  ‐     $                       7,842.00   $     7,842.00
 1721 Seton Medical Center                          7/1/2020            7/1/2020       7/7/2020 None                    $                  ‐     $                       7,658.95   $     7,658.95
 1730 Seton Medical Center                         6/17/2020          6/17/2020       6/22/2020 None                    $                  ‐     $                       7,629.22   $     7,629.22
 1729 Seton Medical Center                         2/14/2018          2/14/2018       5/30/2019            5/16/2019    $                  ‐     $                       7,629.22   $     7,629.22
 1738 Seton Medical Center                         7/25/2018          7/25/2018       11/5/2019            8/13/2018    $                  ‐     $                       7,609.54   $     7,609.54
 1742 Seton Medical Center                          7/8/2020            7/8/2020      7/13/2020 None                    $                  ‐     $                       7,597.83   $     7,597.83
 1832 Seton Medical Center                         7/10/2020          7/16/2020       7/28/2020 None                    $                  ‐     $                       7,363.06   $     7,363.06
 1922 Seton Medical Center                        10/30/2019         10/30/2019       11/4/2019 None                    $                  ‐     $                       7,053.34   $     7,053.34
 1942 Seton Medical Center                         3/25/2019          3/27/2019        4/1/2019              6/4/2019   $            31,967.84   $                      38,926.89   $     6,959.05
 1948 Seton Medical Center                         4/20/2018          4/20/2018       6/13/2019 None                    $                  ‐     $                       6,913.03   $     6,913.03
 1971 Seton Medical Center                         7/15/2020          7/22/2020       7/31/2020 None                    $                  ‐     $                       6,840.62   $     6,840.62
 1969 Seton Medical Center                         6/24/2020          6/25/2020       7/22/2020 None                    $                  ‐     $                       6,840.62   $     6,840.62
 1968 Seton Medical Center                         6/29/2020          6/30/2020       7/22/2020 None                    $                  ‐     $                       6,840.62   $     6,840.62
 1967 Seton Medical Center                         6/15/2020          6/16/2020        7/6/2020 None                    $                  ‐     $                       6,840.62   $     6,840.62
 1966 Seton Medical Center                        11/12/2018         11/12/2018      11/19/2019            9/13/2019    $                  ‐     $                       6,840.62   $     6,840.62
 1965 Seton Medical Center                         6/11/2018          6/12/2018       1/10/2019            1/30/2019    $                  ‐     $                       6,840.62   $     6,840.62
 1972 Seton Medical Center                        11/20/2017         11/20/2017       8/23/2018            8/30/2018    $                  ‐     $                       6,828.00   $     6,828.00
 2029 Seton Medical Center                         9/24/2019          9/24/2019       12/4/2019           12/23/2019    $               351.25   $                       7,042.46   $     6,691.21
 2076 Seton Medical Center                         6/17/2019          6/17/2019       6/24/2019 None                    $                  ‐     $                       6,513.48   $     6,513.48
 2102 Seton Medical Center                          9/6/2018            9/6/2018      9/11/2018 None                    $                  ‐     $                       6,483.85   $     6,483.85
 2103 Seton Medical Center                        10/31/2018         10/31/2018       11/6/2018            12/3/2018    $               428.17   $                       6,905.10   $     6,476.93
 2152 Seton Medical Center                        10/22/2018         10/22/2018       4/29/2019              5/6/2019   $                  ‐     $                       6,277.65   $     6,277.65
 2167 Seton Medical Center                         12/9/2019         12/12/2019      12/20/2019            1/17/2020    $                  ‐     $                       6,250.44   $     6,250.44
 2181 Seton Medical Center                         5/31/2018          5/31/2018       7/19/2018 None                    $                  ‐     $                       6,232.18   $     6,232.18
 2180 Seton Medical Center                         5/24/2018          5/24/2018       7/19/2018 None                    $                  ‐     $                       6,232.18   $     6,232.18
 2234 Seton Medical Center                         6/12/2020          6/15/2020        7/8/2020 None                    $                  ‐     $                       6,054.46   $     6,054.46
 2268 Seton Medical Center                         5/29/2018          5/30/2018       6/18/2019            6/28/2019    $                  ‐     $                       5,960.00   $     5,960.00
 2269 Seton Medical Center                          7/1/2020            7/8/2020      7/22/2020 None                    $                  ‐     $                       5,959.52   $     5,959.52
 2276 Seton Medical Center                         5/10/2018          5/10/2018       7/19/2018 None                    $                  ‐     $                       5,933.87   $     5,933.87
 2340 Seton Medical Center                        11/20/2018         11/20/2018      11/27/2018            12/4/2018    $             1,967.17   $                       7,715.43   $     5,748.26
 2353 Seton Medical Center                         6/15/2020          6/15/2020       6/22/2020 None                    $                  ‐     $                       5,702.93   $     5,702.93
 2363 Seton Medical Center                         12/7/2017          12/7/2017       1/11/2018            1/19/2018    $               566.77   $                       6,211.81   $     5,645.04
 2370 Seton Medical Center                         7/24/2020          7/24/2020       7/29/2020 None                    $                  ‐     $                       5,617.90   $     5,617.90
 2405 Seton Medical Center                         6/12/2020          6/12/2020       6/17/2020 None                    $                  ‐     $                       5,575.45   $     5,575.45
 2416 Seton Medical Center Coastside               1/23/2019          3/28/2019        4/1/2019            1/16/2020    $           154,278.80   $                     159,808.00   $     5,529.20
 2455 Seton Medical Center Coastside               3/11/2020          3/12/2020       7/31/2020 None                    $                  ‐     $                       5,529.20   $     5,529.20
 2454 Seton Medical Center                         7/23/2020          7/23/2020       7/31/2020 None                    $                  ‐     $                       5,529.20   $     5,529.20
 2453 Seton Medical Center                         7/23/2020          7/25/2020       7/30/2020 None                    $                  ‐     $                       5,529.20   $     5,529.20
 2452 Seton Medical Center                         7/22/2020          7/23/2020       7/28/2020 None                    $                  ‐     $                       5,529.20   $     5,529.20
 2450 Seton Medical Center                         7/20/2020          7/20/2020       7/27/2020 None                    $                  ‐     $                       5,529.20   $     5,529.20
 2449 Seton Medical Center                         7/14/2020          7/15/2020       7/22/2020 None                    $                  ‐     $                       5,529.20   $     5,529.20
 2448 Seton Medical Center                          7/7/2020            7/7/2020      7/13/2020 None                    $                  ‐     $                       5,529.20   $     5,529.20
 2446 Seton Medical Center                          7/1/2020            7/1/2020       7/7/2020 None                    $                  ‐     $                       5,529.20   $     5,529.20
 2445 Seton Medical Center                         6/25/2020          6/26/2020        7/1/2020 None                    $                  ‐     $                       5,529.20   $     5,529.20
 2443 Seton Medical Center                          6/9/2020            6/9/2020      6/15/2020 None                    $                  ‐     $                       5,529.20   $     5,529.20
 2442 Seton Medical Center                          1/9/2020            1/9/2020       6/3/2020            6/10/2020    $                  ‐     $                       5,529.20   $     5,529.20
 2440 Seton Medical Center                         4/18/2020          4/19/2020       6/10/2020            5/11/2020    $                  ‐     $                       5,529.20   $     5,529.20
 2439 Seton Medical Center                         11/3/2019          11/3/2019       11/8/2019            12/3/2019    $                  ‐     $                       5,529.20   $     5,529.20
                             Case 2:20-ap-01575-ER                Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                   Exhibit Exhibit D Page 5 of 24

No    Facility                   Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 2438 Seton Medical Center                   9/12/2019          9/12/2019       9/17/2019 None                    $                  ‐     $                       5,529.20   $     5,529.20
 2437 Seton Medical Center                   7/21/2020          7/22/2020       7/27/2020 None                    $                  ‐     $                       5,529.20   $     5,529.20
 2436 Seton Medical Center                   7/25/2019          7/25/2019       7/30/2019           10/21/2019    $                  ‐     $                       5,529.20   $     5,529.20
 2435 Seton Medical Center                    7/9/2019            7/9/2019      7/17/2019 None                    $                  ‐     $                       5,529.20   $     5,529.20
 2434 Seton Medical Center                   2/27/2018          2/27/2018       6/13/2019 None                    $                  ‐     $                       5,529.20   $     5,529.20
 2432 Seton Medical Center                   2/27/2019          2/28/2019        3/5/2019 None                    $                  ‐     $                       5,529.20   $     5,529.20
 2431 Seton Medical Center                   4/28/2018          4/28/2018        3/4/2019            3/15/2019    $                  ‐     $                       5,529.20   $     5,529.20
 2430 Seton Medical Center                  12/26/2017         12/26/2017        3/1/2019              3/8/2019   $                  ‐     $                       5,529.20   $     5,529.20
 2429 Seton Medical Center                  12/21/2017         12/21/2017       2/14/2019              3/4/2019   $                  ‐     $                       5,529.20   $     5,529.20
 2427 Seton Medical Center                  11/18/2018         11/18/2018      12/14/2018           12/31/2018    $                  ‐     $                       5,529.20   $     5,529.20
 2426 Seton Medical Center                   12/4/2018          12/4/2018       2/14/2019              3/4/2019   $                  ‐     $                       5,529.20   $     5,529.20
 2424 Seton Medical Center                   8/31/2018          8/31/2018        9/6/2018            9/13/2018    $                  ‐     $                       5,529.20   $     5,529.20
 2423 Seton Medical Center                   8/15/2018          8/15/2018       8/27/2018 None                    $                  ‐     $                       5,529.20   $     5,529.20
 2422 Seton Medical Center                   12/7/2017          12/7/2017       6/13/2018            6/22/2018    $                  ‐     $                       5,529.20   $     5,529.20
 2421 Seton Medical Center                   11/2/2017          11/3/2017        6/6/2018            6/21/2018    $                  ‐     $                       5,529.20   $     5,529.20
 2420 Seton Medical Center                  10/19/2017         10/20/2017        5/8/2018            5/30/2018    $                  ‐     $                       5,529.20   $     5,529.20
 2419 Seton Medical Center                  10/15/2017         10/15/2017        5/7/2018            5/14/2018    $                  ‐     $                       5,529.20   $     5,529.20
 2417 Seton Medical Center                   10/1/2017          10/1/2017        4/5/2018            4/12/2018    $                  ‐     $                       5,529.20   $     5,529.20
 2471 Seton Medical Center                    7/2/2020            7/2/2020       7/8/2020 None                    $                  ‐     $                       5,482.08   $     5,482.08
 2472 Seton Medical Center                   11/3/2017          11/3/2017       11/8/2017            6/28/2018    $                  ‐     $                       5,479.20   $     5,479.20
 2529 Seton Medical Center                  10/19/2018         10/19/2018      10/24/2018           11/20/2018    $             1,991.65   $                       7,327.52   $     5,335.87
 2645 Seton Medical Center                  12/11/2018         12/11/2018      12/21/2018            1/14/2019    $                45.70   $                       5,233.92   $     5,188.22
 2671 Seton Medical Center                   4/11/2019          4/11/2019       4/29/2019              8/6/2019   $               236.57   $                       5,359.18   $     5,122.61
 2702 Seton Medical Center                    7/2/2020            7/2/2020       7/7/2020 None                    $                  ‐     $                       5,087.44   $     5,087.44
 2701 Seton Medical Center                   6/10/2020          6/10/2020       6/15/2020 None                    $                  ‐     $                       5,087.44   $     5,087.44
 2700 Seton Medical Center                    6/2/2020            6/2/2020       6/8/2020 None                    $                  ‐     $                       5,087.44   $     5,087.44
 2699 Seton Medical Center                   5/15/2020          5/15/2020       5/20/2020 None                    $                  ‐     $                       5,087.44   $     5,087.44
 2698 Seton Medical Center                   5/12/2020          5/12/2020       5/18/2020 None                    $                  ‐     $                       5,087.44   $     5,087.44
 2697 Seton Medical Center                    7/9/2020            7/9/2020      7/14/2020 None                    $                  ‐     $                       5,087.44   $     5,087.44
 2709 Seton Medical Center                    7/6/2020            7/9/2020      7/30/2020 None                    $                  ‐     $                       5,072.86   $     5,072.86
 2751 Seton Medical Center                   8/20/2018          8/23/2018       3/20/2019              4/5/2019   $                  ‐     $                       4,987.92   $     4,987.92
 2803 Seton Medical Center                   7/10/2020          7/10/2020       7/16/2020 None                    $                  ‐     $                       4,898.54   $     4,898.54
 2856 Seton Medical Center                   7/16/2020          7/16/2020       7/22/2020 None                    $                  ‐     $                       4,857.44   $     4,857.44
 2855 Seton Medical Center                    7/9/2020          7/14/2020       7/21/2020 None                    $                  ‐     $                       4,857.44   $     4,857.44
 2854 Seton Medical Center                   4/23/2018          4/23/2018       3/22/2019            3/29/2019    $                  ‐     $                       4,857.44   $     4,857.44
 2853 Seton Medical Center                   9/27/2018          9/27/2018       2/19/2019            2/28/2019    $                  ‐     $                       4,857.44   $     4,857.44
 2867 Seton Medical Center                   9/15/2017          9/29/2017       10/5/2017           10/20/2017    $             1,485.04   $                       6,326.35   $     4,841.31
 2910 Seton Medical Center                    4/7/2019            4/8/2019       5/7/2019            5/14/2019    $             5,529.20   $                      10,297.01   $     4,767.81
 2917 Seton Medical Center                   8/31/2017          8/31/2017      10/25/2018 None                    $                  ‐     $                       4,760.25   $     4,760.25
 2916 Seton Medical Center                   6/19/2018          6/19/2018       7/10/2018 None                    $                  ‐     $                       4,760.25   $     4,760.25
 2915 Seton Medical Center                    6/7/2018            6/7/2018      7/10/2018 None                    $                  ‐     $                       4,760.25   $     4,760.25
 2924 Seton Medical Center                   8/10/2018          8/10/2018        9/7/2018           11/29/2018    $                  ‐     $                       4,753.33   $     4,753.33
 2925 Seton Medical Center                   1/18/2018          1/19/2018       9/21/2018 None                    $                  ‐     $                       4,751.52   $     4,751.52
 2934 Seton Medical Center                   6/22/2020          6/24/2020       7/22/2020 None                    $                  ‐     $                       4,731.41   $     4,731.41
 2953 Seton Medical Center                  12/28/2018         12/28/2018        1/2/2019              4/9/2019   $               328.77   $                       5,049.86   $     4,721.09
 2975 Seton Medical Center                   10/5/2018          10/5/2018        4/8/2019            4/15/2019    $                  ‐     $                       4,700.38   $     4,700.38
 3012 Seton Medical Center                   7/20/2020          7/23/2020       7/28/2020 None                    $                  ‐     $                       4,608.63   $     4,608.63
 3029 Seton Medical Center                   3/27/2018          3/27/2018        4/5/2018            4/12/2018    $               815.00   $                       5,405.00   $     4,590.00
 3046 Seton Medical Center                    7/6/2020            7/6/2020      7/13/2020 None                    $                  ‐     $                       4,572.38   $     4,572.38
 3051 Seton Medical Center                   7/17/2020          7/20/2020       7/27/2020 None                    $                  ‐     $                       4,560.16   $     4,560.16
                                Case 2:20-ap-01575-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                         Exhibit Exhibit D Page 6 of 24

No    Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 3075 Seton Medical Center                         4/14/2018          4/14/2018       9/25/2018            4/30/2018    $                  ‐     $                       4,514.23   $     4,514.23
 3142 Seton Medical Center                          4/7/2020            4/7/2020      6/11/2020 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3141 Seton Medical Center                         5/26/2020          5/26/2020        6/9/2020 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3140 Seton Medical Center                         5/12/2020          5/12/2020        6/8/2020 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3139 Seton Medical Center                         4/28/2020          4/28/2020        5/7/2020 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3138 Seton Medical Center                         4/21/2020          4/21/2020        5/6/2020 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3137 Seton Medical Center                          4/9/2019            4/9/2019       5/9/2019 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3136 Seton Medical Center                         4/30/2019          4/30/2019        5/7/2019 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3135 Seton Medical Center                         3/26/2019          3/26/2019        4/5/2019 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3134 Seton Medical Center                         3/19/2019          3/19/2019        4/5/2019 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3133 Seton Medical Center                         3/12/2019          3/12/2019        4/5/2019 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3132 Seton Medical Center                         1/29/2019          1/29/2019        2/6/2019 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3131 Seton Medical Center                         1/22/2019          1/22/2019        2/6/2019 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3130 Seton Medical Center                         1/15/2019          1/15/2019        2/6/2019 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3129 Seton Medical Center                        12/18/2018         12/18/2018        1/8/2019 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3128 Seton Medical Center                         12/4/2018          12/4/2018        1/8/2019 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3127 Seton Medical Center                         11/8/2018          11/8/2018      12/27/2018 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3126 Seton Medical Center                         8/30/2018          8/30/2018        9/5/2018 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3125 Seton Medical Center                          8/9/2018            8/9/2018       9/5/2018 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3124 Seton Medical Center                         9/13/2018          9/13/2018        1/6/2020 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3123 Seton Medical Center                        10/25/2018         10/25/2018        1/7/2019 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3122 Seton Medical Center                         2/26/2019          2/26/2019        3/5/2019 None                    $                  ‐     $                       4,461.94   $     4,461.94
 3208 Seton Medical Center                         5/28/2018          5/29/2018       6/12/2018              7/5/2018   $                  ‐     $                       4,363.26   $     4,363.26
 3221 Seton Medical Center                         6/29/2020          6/30/2020        7/6/2020 None                    $                  ‐     $                       4,353.00   $     4,353.00
 3220 Seton Medical Center                          6/9/2020          6/18/2020       6/23/2020            7/14/2020    $            29,636.39   $                      33,989.39   $     4,353.00
 3219 Seton Medical Center                         6/15/2020          6/16/2020       6/22/2020 None                    $                  ‐     $                       4,353.00   $     4,353.00
 3218 Seton Medical Center                          1/5/2020            1/6/2020      1/24/2020            1/31/2020    $                  ‐     $                       4,353.00   $     4,353.00
 3216 Seton Medical Center                         11/8/2018         11/10/2018      11/15/2018            2/12/2019    $             4,353.00   $                       8,706.00   $     4,353.00
 3215 Seton Medical Center                          9/4/2018            9/6/2018      9/12/2018           12/14/2018    $             4,353.00   $                       8,706.00   $     4,353.00
 3214 Seton Medical Center                          8/3/2018            8/8/2018      8/14/2018           11/20/2018    $            17,412.00   $                      21,765.00   $     4,353.00
 3224 Seton Medical Center                          7/3/2019            7/6/2019      7/29/2019            11/6/2019    $             7,510.63   $                      11,863.63   $     4,353.00
 3236 Seton Medical Center                         9/15/2017          9/15/2017       9/20/2017              8/7/2018   $                  ‐     $                       4,333.96   $     4,333.96
 3237 Seton Medical Center                         7/10/2020          7/10/2020       7/15/2020 None                    $                  ‐     $                       4,333.91   $     4,333.91
 3247 Seton Medical Center                          4/1/2020            4/1/2020       5/6/2020 None                    $                  ‐     $                       4,329.81   $     4,329.81
 3246 Seton Medical Center                          4/8/2020            4/8/2020       5/5/2020 None                    $                  ‐     $                       4,329.81   $     4,329.81
 3241 Seton Medical Center                         3/18/2020          3/18/2020        4/7/2020 None                    $                  ‐     $                       4,329.81   $     4,329.81
 3240 Seton Medical Center                         5/22/2019          5/22/2019        6/5/2019 None                    $                  ‐     $                       4,329.81   $     4,329.81
 3261 Seton Medical Center                         12/6/2018          12/6/2018      12/11/2018            12/3/2019    $             4,792.05   $                       9,107.50   $     4,315.45
 3302 Seton Medical Center                         6/15/2020          6/15/2020       6/22/2020 None                    $                  ‐     $                       4,236.76   $     4,236.76
 3380 Seton Medical Center                         9/26/2018          9/26/2018       10/1/2018           10/30/2019    $             1,271.31   $                       5,429.20   $     4,157.89
 3384 Seton Medical Center                        12/26/2017         12/26/2017        8/2/2018              8/9/2018   $                  ‐     $                       4,154.57   $     4,154.57
 3434 Seton Medical Center                         7/27/2018          7/31/2018        8/6/2018            10/2/2018    $            12,204.00   $                      16,272.00   $     4,068.00
 3433 Seton Medical Center                         2/14/2018          2/15/2018       1/31/2019            2/14/2019    $                  ‐     $                       4,068.00   $     4,068.00
 3436 Seton Medical Center                         10/7/2019          10/9/2019       12/4/2019           12/23/2019    $            13,834.75   $                      17,901.59   $     4,066.84
 3452 Seton Medical Center                         3/17/2019          3/18/2019        4/5/2019            5/28/2019    $             1,374.72   $                       5,429.20   $     4,054.48
 3454 Seton Medical Center Coastside               7/15/2020          7/15/2020        8/3/2020 None                    $                  ‐     $                       4,043.03   $     4,043.03
 3463 Seton Medical Center                         4/10/2018          4/13/2018       4/22/2020 None                    $                  ‐     $                       4,027.32   $     4,027.32
 3474 Seton Medical Center                         2/16/2019          2/17/2019       2/22/2019            3/13/2019    $                38.91   $                       4,049.86   $     4,010.95
 3478 Seton Medical Center                         10/7/2017          10/7/2017       5/21/2018              6/5/2018   $                  ‐     $                       4,005.80   $     4,005.80
 3479 Seton Medical Center                         4/22/2019          4/22/2019        5/9/2019 None                    $                  ‐     $                       4,000.72   $     4,000.72
                             Case 2:20-ap-01575-ER                Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                   Exhibit Exhibit D Page 7 of 24

No    Facility                   Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 3485 Seton Medical Center                   5/23/2018          5/23/2018        1/7/2019            1/17/2019    $                  ‐     $                       3,990.88   $     3,990.88
 3494 Seton Medical Center                  12/28/2018            1/2/2019       1/8/2019            8/26/2019    $            20,894.40   $                      24,862.40   $     3,968.00
 3500 Seton Medical Center                    4/8/2019            4/8/2019      4/15/2019            4/24/2019    $             1,217.67   $                       5,179.20   $     3,961.53
 3502 Seton Medical Center                  10/26/2018         10/26/2018      10/31/2018            11/7/2018    $             1,571.18   $                       5,529.20   $     3,958.02
 3522 Seton Medical Center                   8/22/2018          8/22/2018       2/25/2019 None                    $                  ‐     $                       3,950.80   $     3,950.80
 3535 Seton Medical Center                  10/17/2017         10/20/2017      10/24/2017            1/22/2018    $            14,590.05   $                      18,511.05   $     3,921.00
 3541 Seton Medical Center                   7/13/2020          7/13/2020       7/20/2020 None                    $                  ‐     $                       3,913.42   $     3,913.42
 3565 Seton Medical Center                   5/17/2018          5/17/2018       5/23/2018            5/31/2018    $               119.23   $                       4,013.73   $     3,894.50
 3569 Seton Medical Center                   7/24/2020          7/24/2020       7/29/2020 None                    $                  ‐     $                       3,891.57   $     3,891.57
 3568 Seton Medical Center                   6/27/2020          6/27/2020        7/2/2020 None                    $                  ‐     $                       3,891.57   $     3,891.57
 3567 Seton Medical Center                    6/3/2020            6/3/2020       6/8/2020 None                    $                  ‐     $                       3,891.57   $     3,891.57
 3594 Seton Medical Center                   7/13/2020          7/13/2020       7/20/2020 None                    $                  ‐     $                       3,862.35   $     3,862.35
 3593 Seton Medical Center                   6/30/2020          6/30/2020        7/6/2020 None                    $                  ‐     $                       3,862.35   $     3,862.35
 3592 Seton Medical Center                   6/16/2020          6/16/2020       6/22/2020 None                    $                  ‐     $                       3,862.35   $     3,862.35
 3591 Seton Medical Center                   6/17/2020          6/17/2020       6/22/2020 None                    $                  ‐     $                       3,862.35   $     3,862.35
 3590 Seton Medical Center                    6/5/2020            6/5/2020      6/10/2020 None                    $                  ‐     $                       3,862.35   $     3,862.35
 3589 Seton Medical Center                    2/1/2019            2/1/2019       2/6/2019 None                    $                  ‐     $                       3,862.35   $     3,862.35
 3634 Seton Medical Center                  11/20/2017         11/20/2017       4/17/2020 None                    $                  ‐     $                       3,791.77   $     3,791.77
 3694 Seton Medical Center                   1/12/2019          1/12/2019        6/6/2019            6/12/2019    $             1,756.12   $                       5,479.20   $     3,723.08
 3738 Seton Medical Center                   1/14/2020          1/15/2020       3/16/2020            2/25/2020    $                  ‐     $                       3,702.59   $     3,702.59
 3751 Seton Medical Center                   1/13/2018          1/13/2018       1/18/2018            8/17/2018    $                  ‐     $                       3,682.37   $     3,682.37
 3758 Seton Medical Center                  10/15/2017         10/15/2017      10/20/2017           11/28/2017    $             1,755.99   $                       5,429.20   $     3,673.21
 3764 Seton Medical Center                    7/3/2018            7/3/2018       8/6/2018 None                    $                  ‐     $                       3,670.87   $     3,670.87
 3763 Seton Medical Center                   6/26/2018          6/26/2018        7/5/2018 None                    $                  ‐     $                       3,670.87   $     3,670.87
 3762 Seton Medical Center                    1/5/2018            1/5/2018       2/6/2018 None                    $                  ‐     $                       3,670.87   $     3,670.87
 3770 Seton Medical Center                  12/23/2019         12/23/2019      12/30/2019              1/7/2020   $             1,821.92   $                       5,479.20   $     3,657.28
 3775 Seton Medical Center                  10/14/2019         10/14/2019      10/21/2019 None                    $                  ‐     $                       3,649.37   $     3,649.37
 3787 Seton Medical Center                   1/26/2018          1/26/2018        9/6/2018 None                    $                  ‐     $                       3,625.87   $     3,625.87
 3825 Seton Medical Center                    2/8/2018          2/28/2018        3/5/2018            7/16/2018    $            35,052.34   $                      38,642.64   $     3,590.30
 3834 Seton Medical Center                   6/18/2019          6/18/2019       6/24/2019            6/28/2019    $               836.21   $                       4,420.95   $     3,584.74
 3854 Seton Medical Center                   6/10/2019          6/10/2019       6/17/2019            6/25/2019    $             1,643.82   $                       5,204.20   $     3,560.38
 3894 Seton Medical Center                   4/18/2019          4/19/2019       4/24/2019              5/9/2019   $               798.95   $                       4,319.46   $     3,520.51
 3938 Seton Medical Center                    6/7/2019            6/7/2019      6/13/2019            7/25/2019    $                  ‐     $                       3,471.79   $     3,471.79
 3985 Seton Medical Center                    1/5/2018            1/6/2018      2/12/2018            2/20/2018    $             2,037.32   $                       5,445.47   $     3,408.15
 3986 Seton Medical Center                   7/22/2020          7/22/2020       7/28/2020 None                    $                  ‐     $                       3,406.47   $     3,406.47
 3994 Seton Medical Center                   3/20/2020          3/20/2020       3/25/2020              4/2/2020   $             1,725.82   $                       5,129.20   $     3,403.38
 4012 Seton Medical Center                   5/17/2019          5/17/2019       6/12/2019            1/29/2020    $             8,234.90   $                      11,632.17   $     3,397.27
 4046 Seton Medical Center                   3/28/2018          3/28/2018        8/7/2018            7/10/2019    $             1,842.57   $                       5,204.20   $     3,361.63
 4067 Seton Medical Center                   7/26/2019          7/26/2019       7/31/2019              8/7/2019   $                  ‐     $                       3,341.72   $     3,341.72
 4080 Seton Medical Center                  11/30/2018         11/30/2018       12/7/2018 None                    $                  ‐     $                       3,327.88   $     3,327.88
 4089 Seton Medical Center                   5/10/2018          5/31/2018        6/5/2018            6/22/2018    $               948.81   $                       4,269.37   $     3,320.56
 4135 Seton Medical Center                    7/2/2020            7/6/2020      7/16/2020 None                    $                  ‐     $                       3,292.94   $     3,292.94
 4236 Seton Medical Center                   1/26/2020          1/26/2020        2/3/2020            2/11/2020    $               926.87   $                       4,155.95   $     3,229.08
 4359 Seton Medical Center                    6/6/2020            6/6/2020      6/11/2020 None                    $                  ‐     $                       3,160.22   $     3,160.22
 4358 Seton Medical Center                   5/15/2020          5/15/2020       5/20/2020 None                    $                  ‐     $                       3,160.22   $     3,160.22
 4391 Seton Medical Center                   4/11/2020          4/11/2020       4/16/2020            4/29/2020    $             1,958.31   $                       5,092.51   $     3,134.20
 4409 Seton Medical Center                   9/29/2019          9/29/2019       10/4/2019           10/23/2019    $             2,395.00   $                       5,529.20   $     3,134.20
 4408 Seton Medical Center                   9/26/2019          9/26/2019       10/1/2019            10/9/2019    $             1,885.50   $                       5,019.70   $     3,134.20
 4406 Seton Medical Center                   6/21/2019          6/21/2019        7/3/2019            7/17/2019    $             2,245.00   $                       5,379.20   $     3,134.20
 4403 Seton Medical Center                   12/8/2018          12/8/2018      12/18/2018           12/27/2018    $             2,145.00   $                       5,279.20   $     3,134.20
                                Case 2:20-ap-01575-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                         Exhibit Exhibit D Page 8 of 24

No    Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 4402 Seton Medical Center                        11/13/2018         11/13/2018      11/19/2018           11/28/2018    $             2,195.00   $                       5,329.20   $     3,134.20
 4396 Seton Medical Center                        11/22/2017         11/22/2017      11/27/2017            12/5/2017    $                  ‐     $                       3,134.20   $     3,134.20
 4394 Seton Medical Center                        10/31/2017         10/31/2017       11/6/2017           11/14/2017    $                  ‐     $                       3,134.20   $     3,134.20
 4393 Seton Medical Center                          9/3/2017            9/3/2017       9/8/2017            9/15/2017    $                  ‐     $                       3,134.20   $     3,134.20
 4392 Seton Medical Center                         11/2/2018          11/2/2018       11/8/2018           11/29/2018    $             2,395.00   $                       5,529.20   $     3,134.20
 4419 Seton Medical Center                          4/2/2019            4/2/2019       4/8/2019              7/3/2019   $             2,395.01   $                       5,529.20   $     3,134.19
 4417 Seton Medical Center                         3/30/2019          3/30/2019       6/12/2019            6/26/2019    $             2,395.01   $                       5,529.20   $     3,134.19
 4425 Seton Medical Center                          4/4/2019            4/6/2019      4/10/2019            4/18/2019    $             8,588.47   $                      11,719.72   $     3,131.25
 4841 Seton Medical Center                          9/3/2019            9/3/2019      1/10/2020 None                    $                  ‐     $                       3,123.00   $     3,123.00
 4649 Seton Medical Center                         4/25/2018          4/25/2018       7/11/2018 None                    $                  ‐     $                       3,123.00   $     3,123.00
 4890 Seton Medical Center                         6/27/2020          6/27/2020        7/2/2020 None                    $                  ‐     $                       3,121.93   $     3,121.93
 4889 Seton Medical Center                          6/5/2020            6/5/2020      6/10/2020 None                    $                  ‐     $                       3,121.93   $     3,121.93
 4888 Seton Medical Center                         5/11/2020          5/11/2020       5/18/2020 None                    $                  ‐     $                       3,121.93   $     3,121.93
 4929 Seton Medical Center                         7/24/2020          7/24/2020       7/29/2020 None                    $                  ‐     $                       3,098.98   $     3,098.98
 4953 Seton Medical Center                         6/26/2020          6/26/2020        7/2/2020            7/14/2020    $                  ‐     $                       3,077.72   $     3,077.72
 4952 Seton Medical Center                         6/23/2020          6/23/2020       6/29/2020 None                    $                  ‐     $                       3,077.72   $     3,077.72
 4964 Seton Medical Center                         12/4/2019          12/4/2019       12/9/2019           12/18/2019    $             1,828.08   $                       4,889.40   $     3,061.32
 4977 Seton Medical Center                          9/8/2019            9/8/2019      9/13/2019            9/20/2019    $                  ‐     $                       3,046.71   $     3,046.71
 5065 Seton Medical Center                        10/23/2018         10/23/2018      12/24/2019 None                    $                  ‐     $                       2,983.00   $     2,983.00
 5104 Seton Medical Center                        11/10/2017         11/10/2017      11/15/2017           11/29/2017    $                  ‐     $                       2,964.63   $     2,964.63
 5136 Seton Medical Center                         1/12/2020          1/12/2020       1/21/2020 None                    $                  ‐     $                       2,942.97   $     2,942.97
 5135 Seton Medical Center                          2/5/2019            2/5/2019     11/21/2019           11/29/2019    $                  ‐     $                       2,942.97   $     2,942.97
 5138 Seton Medical Center                          4/4/2019            4/4/2019       4/9/2019            4/16/2019    $             2,263.33   $                       5,204.20   $     2,940.87
 5238 Seton Medical Center                        10/26/2018         10/26/2018      10/31/2018            11/8/2018    $               804.33   $                       3,679.14   $     2,874.81
 5262 Seton Medical Center                         4/18/2018          4/18/2018       6/24/2019 None                    $                  ‐     $                       2,850.66   $     2,850.66
 5293 Seton Medical Center                          2/5/2019            2/6/2019      2/11/2019            3/15/2019    $             2,211.68   $                       5,031.57   $     2,819.89
 5335 Seton Medical Center                         5/11/2018          5/11/2018       5/16/2018              4/9/2019   $                  ‐     $                       2,785.00   $     2,785.00
 5345 Seton Medical Center                        11/12/2017         11/13/2017       5/16/2018              6/6/2018   $             2,652.58   $                       5,429.20   $     2,776.62
 5368 Seton Medical Center                         2/19/2018          2/19/2018       2/26/2018              3/6/2018   $                  ‐     $                       2,755.99   $     2,755.99
 5397 Seton Medical Center Coastside               1/22/2020          1/22/2020       1/28/2020 None                    $                  ‐     $                       2,752.58   $     2,752.58
 5395 Seton Medical Center                         7/12/2020          7/12/2020       7/17/2020 None                    $                  ‐     $                       2,752.58   $     2,752.58
 5393 Seton Medical Center                         3/15/2020          3/16/2020       3/23/2020 None                    $                  ‐     $                       2,752.58   $     2,752.58
 5391 Seton Medical Center Coastside               7/20/2018          7/20/2018       3/18/2019 None                    $                  ‐     $                       2,752.58   $     2,752.58
 5387 Seton Medical Center                         1/26/2019          1/26/2019       3/18/2019              4/4/2019   $                  ‐     $                       2,752.58   $     2,752.58
 5385 Seton Medical Center                          1/2/2019            1/2/2019      9/17/2019 None                    $                  ‐     $                       2,752.58   $     2,752.58
 5384 Seton Medical Center                          2/2/2018            2/2/2018      9/26/2018            10/3/2018    $                  ‐     $                       2,752.58   $     2,752.58
 5383 Seton Medical Center                        11/16/2017         11/16/2017       9/26/2018            10/3/2018    $                  ‐     $                       2,752.58   $     2,752.58
 5382 Seton Medical Center                         11/5/2017          11/6/2017       9/18/2018            10/3/2018    $                  ‐     $                       2,752.58   $     2,752.58
 5381 Seton Medical Center                          9/2/2018            9/2/2018      9/13/2018            9/21/2018    $                  ‐     $                       2,752.58   $     2,752.58
 5380 Seton Medical Center                        11/27/2017         11/28/2017        9/4/2018            9/17/2018    $                  ‐     $                       2,752.58   $     2,752.58
 5378 Seton Medical Center                          9/8/2017            9/8/2017      8/10/2018            8/16/2018    $                  ‐     $                       2,752.58   $     2,752.58
 5376 Seton Medical Center                         6/18/2018          6/18/2018       6/29/2018            7/10/2018    $                  ‐     $                       2,752.58   $     2,752.58
 5375 Seton Medical Center                          6/4/2018            6/4/2018      6/11/2018            5/15/2019    $                  ‐     $                       2,752.58   $     2,752.58
 5373 Seton Medical Center                         11/6/2017          11/6/2017       5/23/2018            5/31/2018    $                  ‐     $                       2,752.58   $     2,752.58
 5372 Seton Medical Center                         1/24/2018          1/24/2018       1/30/2018            3/23/2018    $                  ‐     $                       2,752.58   $     2,752.58
 5371 Seton Medical Center                         8/31/2017          8/31/2017        9/5/2017            6/29/2018    $                  ‐     $                       2,752.58   $     2,752.58
 5409 Seton Medical Center                         6/15/2018          6/15/2018        2/8/2019            2/14/2019    $                  ‐     $                       2,744.12   $     2,744.12
 5415 Seton Medical Center                         11/2/2017          11/2/2017       12/5/2017 None                    $                  ‐     $                       2,741.37   $     2,741.37
 5560 Seton Medical Center                         1/19/2020          1/19/2020       7/15/2020 None                    $                  ‐     $                       2,724.27   $     2,724.27
 5570 Seton Medical Center                        11/29/2017         11/29/2017        1/4/2018            7/31/2018    $             8,858.77   $                      11,572.32   $     2,713.55
                                Case 2:20-ap-01575-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                         Exhibit Exhibit D Page 9 of 24

No    Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 5597 Seton Medical Center                         1/18/2019          1/18/2019       6/28/2019            1/28/2020    $                  ‐     $                       2,702.58   $     2,702.58
 5601 Seton Medical Center                        10/22/2017         10/22/2017       8/30/2018              9/7/2018   $                  ‐     $                       2,698.62   $     2,698.62
 5605 Seton Medical Center                        12/21/2019         12/21/2019      12/26/2019              1/3/2020   $               854.55   $                       3,549.07   $     2,694.52
 5663 Seton Medical Center                          5/7/2019            5/7/2019       6/5/2019 None                    $                  ‐     $                       2,657.09   $     2,657.09
 5819 Seton Medical Center                          6/5/2020            6/5/2020      6/10/2020 None                    $                  ‐     $                       2,614.16   $     2,614.16
 5869 Seton Medical Center                         9/19/2018          9/19/2018        7/9/2019            8/23/2019    $                  ‐     $                       2,597.78   $     2,597.78
 5868 Seton Medical Center                         1/24/2018          1/24/2018       2/25/2019              3/4/2019   $                  ‐     $                       2,597.78   $     2,597.78
 5866 Seton Medical Center                        10/24/2017         10/24/2017       8/13/2018            8/20/2018    $                  ‐     $                       2,597.78   $     2,597.78
 5882 Seton Medical Center                          5/5/2020            5/5/2020      6/19/2020            6/26/2020    $                  ‐     $                       2,597.08   $     2,597.08
 5881 Seton Medical Center                         4/21/2020          4/21/2020       5/12/2020            5/19/2020    $                  ‐     $                       2,597.08   $     2,597.08
 5880 Seton Medical Center                          3/2/2020            3/2/2020      4/13/2020 None                    $                  ‐     $                       2,597.08   $     2,597.08
 5879 Seton Medical Center                         3/30/2020          3/30/2020       4/10/2020 None                    $                  ‐     $                       2,597.08   $     2,597.08
 5878 Seton Medical Center                         3/18/2020          3/18/2020        4/8/2020            7/30/2020    $                  ‐     $                       2,597.08   $     2,597.08
 5877 Seton Medical Center                          3/9/2020            3/9/2020       4/8/2020 None                    $                  ‐     $                       2,597.08   $     2,597.08
 5876 Seton Medical Center                         8/23/2018          8/23/2018       9/17/2018 None                    $                  ‐     $                       2,597.08   $     2,597.08
 5875 Seton Medical Center                          5/3/2018            5/3/2018      6/19/2018 None                    $                  ‐     $                       2,597.08   $     2,597.08
 5888 Seton Medical Center                         5/12/2020          5/12/2020       5/18/2020 None                    $                  ‐     $                       2,595.35   $     2,595.35
 5905 Seton Medical Center                         4/17/2019          4/29/2019        5/6/2019            5/17/2019    $               464.43   $                       3,050.02   $     2,585.59
 5922 Seton Medical Center                         9/15/2017          9/15/2017        5/2/2018              5/9/2018   $                  ‐     $                       2,574.00   $     2,574.00
 5937 Seton Medical Center                         7/20/2020          7/20/2020       7/27/2020 None                    $                  ‐     $                       2,572.80   $     2,572.80
 5936 Seton Medical Center                         6/26/2020          6/29/2020       7/22/2020 None                    $                  ‐     $                       2,572.80   $     2,572.80
 5935 Seton Medical Center                         6/15/2020          6/16/2020        7/6/2020 None                    $                  ‐     $                       2,572.80   $     2,572.80
 6026 Seton Medical Center Coastside                2/4/2018            2/5/2018       2/9/2018            8/30/2018    $                  ‐     $                       2,521.53   $     2,521.53
 6067 Seton Medical Center                         7/15/2020          7/15/2020       7/22/2020 None                    $                  ‐     $                       2,495.97   $     2,495.97
 6066 Seton Medical Center                         6/30/2020          6/30/2020        7/6/2020 None                    $                  ‐     $                       2,495.97   $     2,495.97
 6077 Seton Medical Center                         6/18/2019          6/18/2019       6/24/2019            8/19/2019    $               147.14   $                       2,631.70   $     2,484.56
 6086 Seton Medical Center                         5/23/2018          5/23/2018       5/29/2019              6/5/2019   $                  ‐     $                       2,480.08   $     2,480.08
 6089 Seton Medical Center                        10/17/2017         10/17/2017      10/23/2017            5/25/2018    $             2,390.86   $                       4,868.33   $     2,477.47
 6117 Seton Medical Center                          5/7/2020            5/7/2020       6/5/2020 None                    $                  ‐     $                       2,474.22   $     2,474.22
 6132 Seton Medical Center                         7/25/2018          7/25/2018       7/30/2018              8/9/2018   $                  ‐     $                       2,460.16   $     2,460.16
 6160 Seton Medical Center                          5/9/2018            5/9/2018      5/16/2018 None                    $                  ‐     $                       2,444.42   $     2,444.42
 6171 Seton Medical Center                         7/22/2020          7/22/2020       7/27/2020 None                    $                  ‐     $                       2,439.71   $     2,439.71
 6249 Seton Medical Center                          2/9/2019            2/9/2019      2/14/2019              4/5/2019   $             2,998.00   $                       5,404.20   $     2,406.20
 6384 Seton Medical Center                          2/9/2020            2/9/2020      2/14/2020            5/28/2020    $                  ‐     $                       2,395.00   $     2,395.00
 6504 Seton Medical Center                          7/6/2020            7/6/2020      7/13/2020 None                    $                  ‐     $                       2,385.80   $     2,385.80
 6521 Seton Medical Center                         4/30/2019          4/30/2019       5/17/2019            5/28/2019    $             1,295.10   $                       3,668.55   $     2,373.45
 6527 Seton Medical Center                         7/10/2020          7/10/2020       7/15/2020 None                    $                  ‐     $                       2,369.98   $     2,369.98
 6538 Seton Medical Center                         6/29/2020          6/29/2020       7/21/2020 None                    $                  ‐     $                       2,365.69   $     2,365.69
 6552 Seton Medical Center                         7/10/2019          7/10/2019       7/15/2019            7/25/2019    $             2,194.99   $                       4,556.98   $     2,361.99
 6553 Seton Medical Center                         9/10/2017          9/10/2017       3/19/2018            3/26/2018    $                  ‐     $                       2,361.00   $     2,361.00
 6684 Seton Medical Center                          9/4/2017            9/4/2017       5/2/2018              5/9/2018   $                  ‐     $                       2,345.26   $     2,345.26
 6689 Seton Medical Center                         6/30/2020          6/30/2020        7/6/2020 None                    $                  ‐     $                       2,343.71   $     2,343.71
 6743 Seton Medical Center                         4/19/2019          4/19/2019       4/24/2019              5/8/2019   $             2,065.50   $                       4,398.79   $     2,333.29
 6779 Seton Medical Center                         12/9/2019          12/9/2019        1/6/2020            2/21/2020    $            13,158.77   $                      15,480.90   $     2,322.13
 6817 Seton Medical Center                         10/6/2017         10/27/2017       11/6/2017            12/8/2017    $               526.18   $                       2,834.64   $     2,308.46
 7074 Seton Medical Center                        11/17/2017         11/17/2017       12/6/2017           12/15/2017    $             1,156.01   $                       3,432.57   $     2,276.56
 7094 Seton Medical Center                          7/3/2020            7/3/2020       7/8/2020 None                    $                  ‐     $                       2,264.27   $     2,264.27
 7098 Seton Medical Center                         5/28/2019          5/28/2019        6/5/2019 None                    $                  ‐     $                       2,262.99   $     2,262.99
 7199 Seton Medical Center                         7/14/2020          7/17/2020       7/29/2020 None                    $                  ‐     $                       2,250.78   $     2,250.78
 7198 Seton Medical Center                         6/26/2020          6/29/2020       7/22/2020 None                    $                  ‐     $                       2,250.78   $     2,250.78
                             Case 2:20-ap-01575-ER               Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                  Exhibit Exhibit D Page 10 of 24

No    Facility                   Service From Date     Service To Date     Submit Date    Last Payment Date      Insurance Payment        Expected Insurance Payment         Variance
 7197 Seton Medical Center                   6/12/2020          6/15/2020        7/8/2020 None                   $                  ‐     $                       2,250.78   $     2,250.78
 7196 Seton Medical Center                   6/18/2020          6/19/2020        7/8/2020 None                   $                  ‐     $                       2,250.78   $     2,250.78
 7195 Seton Medical Center                   6/12/2020          6/15/2020       7/16/2020 None                   $                  ‐     $                       2,250.78   $     2,250.78
 7194 Seton Medical Center                   6/17/2020          6/19/2020        7/8/2020 None                   $                  ‐     $                       2,250.78   $     2,250.78
 7193 Seton Medical Center                   6/26/2020          6/29/2020        7/7/2020 None                   $                  ‐     $                       2,250.78   $     2,250.78
 7192 Seton Medical Center                   5/11/2020          5/12/2020       6/11/2020 None                   $                  ‐     $                       2,250.78   $     2,250.78
 7191 Seton Medical Center                  11/22/2019         11/22/2019      11/27/2019 None                   $                  ‐     $                       2,250.78   $     2,250.78
 7190 Seton Medical Center                   10/6/2017          10/6/2017       4/18/2018            4/25/2018   $                  ‐     $                       2,250.78   $     2,250.78
 7189 Seton Medical Center                   10/5/2017          10/5/2017       4/18/2018            4/25/2018   $                  ‐     $                       2,250.78   $     2,250.78
 7333 Seton Medical Center                  11/21/2017         11/21/2017       8/13/2018            9/10/2018   $                  ‐     $                       2,219.08   $     2,219.08
 7379 Seton Medical Center                   6/10/2019          6/10/2019        7/9/2019            7/23/2019   $             6,460.67   $                       8,659.62   $     2,198.95
 7459 Seton Medical Center                    6/9/2020            6/9/2020       7/8/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7457 Seton Medical Center                   5/26/2020          5/26/2020        6/9/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7456 Seton Medical Center                   5/14/2020          5/14/2020        6/5/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7455 Seton Medical Center                   5/19/2020          5/19/2020        6/5/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7454 Seton Medical Center                   5/12/2020          5/12/2020        6/5/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7453 Seton Medical Center                    4/7/2020            4/7/2020       5/6/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7452 Seton Medical Center                   4/28/2020          4/28/2020        5/5/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7451 Seton Medical Center                   3/31/2020          3/31/2020        4/7/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7450 Seton Medical Center                   3/10/2020          3/10/2020        4/7/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7449 Seton Medical Center                   2/19/2020          2/19/2020        3/5/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7448 Seton Medical Center                   2/25/2020          2/25/2020        3/5/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7447 Seton Medical Center                    2/3/2020            2/3/2020       3/5/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7446 Seton Medical Center                   2/11/2020          2/11/2020        3/5/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7444 Seton Medical Center                   1/14/2020          1/14/2020        2/6/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7443 Seton Medical Center                    1/7/2020            1/7/2020       2/6/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7442 Seton Medical Center                  12/17/2019         12/17/2019       1/13/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7441 Seton Medical Center                  12/10/2019         12/10/2019        1/6/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7440 Seton Medical Center                   12/9/2019          12/9/2019        1/6/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7439 Seton Medical Center                   12/2/2019          12/2/2019        1/6/2020 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7438 Seton Medical Center                  11/19/2019         11/19/2019       12/5/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7437 Seton Medical Center                  11/12/2019         11/12/2019       12/5/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7436 Seton Medical Center                  11/18/2019         11/18/2019       12/5/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7435 Seton Medical Center                   11/4/2019          11/4/2019       12/5/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7434 Seton Medical Center                   10/1/2019          10/1/2019       11/6/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7433 Seton Medical Center                   10/7/2019          10/7/2019       11/6/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7432 Seton Medical Center                  10/29/2019         10/29/2019       11/5/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7431 Seton Medical Center                  10/15/2019         10/15/2019       11/5/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7430 Seton Medical Center                  10/21/2019         10/21/2019       11/5/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7429 Seton Medical Center                   9/30/2019          9/30/2019       10/8/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7428 Seton Medical Center                   9/23/2019          9/23/2019       10/8/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7427 Seton Medical Center                    9/9/2019            9/9/2019      10/8/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7426 Seton Medical Center                   8/26/2019          8/26/2019        9/5/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7425 Seton Medical Center                   8/12/2019          8/12/2019        9/5/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7424 Seton Medical Center                    8/5/2019            8/5/2019       9/5/2019            9/16/2019   $                  ‐     $                       2,198.95   $     2,198.95
 7423 Seton Medical Center                   9/17/2019          9/17/2019       10/8/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7422 Seton Medical Center                    9/3/2019            9/3/2019      10/8/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7421 Seton Medical Center                   7/29/2019          7/29/2019        8/9/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7420 Seton Medical Center                    7/1/2019            7/1/2019       8/9/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
 7416 Seton Medical Center                   6/10/2019          6/10/2019       7/12/2019 None                   $                  ‐     $                       2,198.95   $     2,198.95
                                Case 2:20-ap-01575-ER                  Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                        Desc
                                                                        Exhibit Exhibit D Page 11 of 24

No    Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date      Insurance Payment       Expected Insurance Payment         Variance
 7415 Seton Medical Center                         4/25/2018          4/25/2018       6/24/2019 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7414 Seton Medical Center                         5/29/2019          5/29/2019        6/5/2019 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7413 Seton Medical Center                         3/11/2019          3/11/2019        5/8/2019 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7412 Seton Medical Center                         3/18/2019          3/18/2019        4/5/2019 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7411 Seton Medical Center                         2/25/2019          2/25/2019        3/5/2019 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7410 Seton Medical Center                          8/8/2018            8/8/2018      2/13/2019 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7409 Seton Medical Center                          8/1/2018            8/1/2018      2/13/2019            2/21/2019   $                 ‐     $                       2,198.95   $     2,198.95
 7408 Seton Medical Center                         1/18/2019          1/18/2019        2/6/2019            2/14/2019   $                 ‐     $                       2,198.95   $     2,198.95
 7407 Seton Medical Center                          5/4/2018            5/4/2018      1/24/2019            1/30/2019   $                 ‐     $                       2,198.95   $     2,198.95
 7406 Seton Medical Center                         7/12/2018          7/12/2018        8/6/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7405 Seton Medical Center                          1/5/2018            1/5/2018      7/23/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7404 Seton Medical Center                         6/22/2018          6/22/2018        7/5/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7403 Seton Medical Center                         6/15/2018          6/15/2018        7/5/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7402 Seton Medical Center                          6/8/2018            6/8/2018       7/5/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7401 Seton Medical Center                          6/1/2018            6/1/2018       7/5/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7400 Seton Medical Center                         5/18/2018          5/18/2018       6/11/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7399 Seton Medical Center                         5/11/2018          5/11/2018       6/11/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7398 Seton Medical Center                         4/18/2018          4/18/2018        5/7/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7397 Seton Medical Center                         4/26/2018          4/26/2018        5/7/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7396 Seton Medical Center                         4/19/2018          4/19/2018        5/7/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7395 Seton Medical Center                          3/2/2018            3/2/2018       4/5/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7394 Seton Medical Center                         3/29/2018          3/29/2018        4/5/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7393 Seton Medical Center                         3/22/2018          3/22/2018        4/5/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7392 Seton Medical Center                         3/15/2018          3/15/2018        4/5/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7391 Seton Medical Center                          3/1/2018            3/1/2018       4/5/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7390 Seton Medical Center                          2/8/2018            2/8/2018       3/5/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7389 Seton Medical Center                        12/21/2017         12/21/2017        1/5/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7388 Seton Medical Center                        12/14/2017         12/14/2017        1/5/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7387 Seton Medical Center                        11/16/2017         11/16/2017       12/5/2017 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7386 Seton Medical Center                        10/26/2017         10/26/2017       11/6/2017 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7385 Seton Medical Center                         9/28/2017          9/28/2017       10/5/2017 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7384 Seton Medical Center                         9/22/2017          9/22/2017       10/5/2017 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7383 Seton Medical Center                         1/25/2018          1/25/2018        2/5/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7382 Seton Medical Center                         1/18/2018          1/18/2018        2/5/2018 None                   $                 ‐     $                       2,198.95   $     2,198.95
 7514 Seton Medical Center Coastside               7/24/2019          7/24/2019        6/1/2020            8/12/2019   $                 ‐     $                       2,177.52   $     2,177.52
 7522 Seton Medical Center                         2/16/2019          2/17/2019       2/22/2019 None                   $                 ‐     $                       2,173.60   $     2,173.60
 7530 Seton Medical Center                         10/2/2019          10/2/2019       10/8/2019           10/16/2019   $              760.12   $                       2,930.62   $     2,170.50
 7558 Seton Medical Center                         9/14/2019          9/14/2019       9/19/2019 None                   $                 ‐     $                       2,160.03   $     2,160.03
 7685 Seton Medical Center                         2/23/2020          2/23/2020       2/28/2020 None                   $                 ‐     $                       2,138.89   $     2,138.89
 7730 Seton Medical Center                         6/11/2019          6/11/2019       6/17/2019            6/24/2019   $                 ‐     $                       2,136.96   $     2,136.96
 7792 Seton Medical Center                         7/15/2020          7/20/2020       7/31/2020 None                   $                 ‐     $                       2,123.64   $     2,123.64
 7791 Seton Medical Center                         6/12/2020          6/15/2020       7/20/2020 None                   $                 ‐     $                       2,123.64   $     2,123.64
 7790 Seton Medical Center                          6/3/2020            6/5/2020       7/8/2020 None                   $                 ‐     $                       2,123.64   $     2,123.64
 7788 Seton Medical Center                         5/15/2020          5/18/2020       6/12/2020 None                   $                 ‐     $                       2,123.64   $     2,123.64
 7819 Seton Medical Center Coastside              11/12/2019         11/12/2019       12/2/2019 None                   $                 ‐     $                       2,116.83   $     2,116.83
 7897 Seton Medical Center                         9/20/2017          9/20/2017        8/6/2018            8/13/2018   $                 ‐     $                       2,083.98   $     2,083.98
 7954 Seton Medical Center                         7/23/2020          7/23/2020       7/28/2020 None                   $                 ‐     $                       2,063.83   $     2,063.83
 7963 Seton Medical Center                        11/26/2019         11/26/2019       12/2/2019            2/20/2020   $              102.63   $                       2,161.28   $     2,058.65
 8051 Seton Medical Center                         10/7/2017          10/7/2017      10/12/2017            6/25/2018   $                 ‐     $                       2,021.80   $     2,021.80
 8060 Seton Medical Center                         6/10/2020          6/10/2020       6/15/2020 None                   $                 ‐     $                       2,017.66   $     2,017.66
                                Case 2:20-ap-01575-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                          Desc
                                                                         Exhibit Exhibit D Page 12 of 24

No    Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment         Expected Insurance Payment         Variance
 8063 Seton Medical Center                          4/3/2019            4/3/2019       5/6/2019            5/20/2019    $             1,343.27    $                       3,358.18   $     2,014.91
 8079 Seton Medical Center                          7/2/2020            7/2/2020       7/7/2020 None                    $                  ‐      $                       2,009.63   $     2,009.63
 8108 Seton Medical Center                         7/16/2020          7/16/2020       7/22/2020 None                    $                  ‐      $                       2,002.41   $     2,002.41
 8114 Seton Medical Center Coastside              12/25/2017         12/25/2017       2/27/2018              3/5/2018   $                  ‐      $                       1,998.19   $     1,998.19
 8141 Seton Medical Center                         10/4/2017          10/4/2017       5/11/2018            5/18/2018    $                  ‐      $                       1,988.75   $     1,988.75
 8187 Seton Medical Center                          3/4/2019            3/4/2019       4/5/2019 None                    $                  ‐      $                       1,979.06   $     1,979.06
 8247 Seton Medical Center                         8/14/2019          8/14/2019       8/19/2019            8/27/2019    $             4,922.53    $                       6,884.54   $     1,962.01
 8400 Seton Medical Center                         7/20/2020          7/21/2020       7/27/2020 None                    $                  ‐      $                       1,896.48   $     1,896.48
 8409 Seton Medical Center                         10/6/2017          10/7/2017      10/12/2017            8/24/2018    $                  ‐      $                       1,892.74   $     1,892.74
 8428 Seton Medical Center                        11/17/2017         11/17/2017      11/22/2017           12/12/2017    $                  ‐      $                       1,880.93   $     1,880.93
 8560 Seton Medical Center                         1/15/2019          1/15/2019       1/22/2019 None                    $                  ‐      $                       1,871.34   $     1,871.34
 8568 Seton Medical Center                         3/10/2020          3/10/2020        4/6/2020 None                    $                  ‐      $                       1,869.11   $     1,869.11
 8567 Seton Medical Center                         2/11/2020          2/11/2020        3/5/2020 None                    $                  ‐      $                       1,869.11   $     1,869.11
 8566 Seton Medical Center                         3/31/2020          3/31/2020        4/7/2020 None                    $                  ‐      $                       1,869.11   $     1,869.11
 8565 Seton Medical Center                         3/24/2020          3/24/2020        4/7/2020 None                    $                  ‐      $                       1,869.11   $     1,869.11
 8564 Seton Medical Center                          3/3/2020            3/3/2020       4/7/2020 None                    $                  ‐      $                       1,869.11   $     1,869.11
 8580 Seton Medical Center                          2/4/2019            2/4/2019       3/5/2019            3/12/2019    $               772.60    $                       2,634.72   $     1,862.12
 8598 Seton Medical Center Coastside                7/7/2020            7/7/2020      7/13/2020 None                    $                  ‐      $                       1,851.19   $     1,851.19
 8605 Seton Medical Center                         6/22/2020          6/23/2020       7/22/2020 None                    $                  ‐      $                       1,848.82   $     1,848.82
 8612 Seton Medical Center                         9/13/2019          9/13/2019       9/18/2019              3/6/2020   $                  ‐      $                       1,841.00   $     1,841.00
 8658 Seton Medical Center                         7/13/2020          7/13/2020       7/20/2020 None                    $                  ‐      $                       1,828.85   $     1,828.85
 8657 Seton Medical Center                         7/13/2020          7/13/2020       7/20/2020 None                    $                  ‐      $                       1,828.85   $     1,828.85
 8673 Seton Medical Center                         2/10/2020          2/10/2020       2/18/2020            2/28/2020    $                  ‐      $                       1,822.05   $     1,822.05
 8816 Seton Medical Center                         1/12/2018          1/12/2018       8/22/2018            8/30/2018    $                  ‐      $                       1,789.00   $     1,789.00
 8815 Seton Medical Center                         5/15/2018          5/15/2018       5/21/2018              5/3/2019   $                  ‐      $                       1,789.00   $     1,789.00
 8825 Seton Medical Center                         9/14/2018          9/14/2018       9/19/2018            10/1/2018    $                  ‐      $                       1,784.89   $     1,784.89
 8842 Seton Medical Center                        12/24/2017         12/24/2017        1/4/2018            1/12/2018    $                  ‐      $                       1,778.62   $     1,778.62
 8843 Seton Medical Center                         5/14/2018          5/14/2018       5/25/2018              8/3/2018   $             1,943.79    $                       3,721.63   $     1,777.84
 8865 Seton Medical Center                          7/6/2020            7/6/2020      7/27/2020 None                    $                  ‐      $                       1,775.12   $     1,775.12
 8864 Seton Medical Center                          7/6/2020            7/6/2020      7/13/2020 None                    $                  ‐      $                       1,775.12   $     1,775.12
 8863 Seton Medical Center                          7/5/2020            7/5/2020      7/31/2020 None                    $                  ‐      $                       1,775.12   $     1,775.12
 8862 Seton Medical Center                         6/16/2020          6/16/2020       6/22/2020 None                    $                  ‐      $                       1,775.12   $     1,775.12
 9000 Seton Medical Center                          9/9/2019            9/9/2019      9/16/2019            9/23/2019    $               696.09    $                       2,441.09   $     1,745.00
 9044 Seton Medical Center                         12/1/2018          12/1/2018       12/6/2018           12/13/2018    $               565.27    $                       2,296.35   $     1,731.08
 9095 Seton Medical Center                         7/25/2020          7/25/2020       7/30/2020 None                    $                  ‐      $                       1,713.88   $     1,713.88
 9094 Seton Medical Center                         7/24/2020          7/24/2020       7/29/2020 None                    $                  ‐      $                       1,713.88   $     1,713.88
 9093 Seton Medical Center                         7/15/2020          7/15/2020       7/22/2020 None                    $                  ‐      $                       1,713.88   $     1,713.88
 9092 Seton Medical Center                         7/12/2020          7/12/2020       7/17/2020 None                    $                  ‐      $                       1,713.88   $     1,713.88
 9091 Seton Medical Center                          7/6/2020            7/6/2020      7/13/2020 None                    $                  ‐      $                       1,713.88   $     1,713.88
 9098 Seton Medical Center                         7/23/2020          7/23/2020       7/28/2020 None                    $                  ‐      $                       1,713.11   $     1,713.11
 9107 Seton Medical Center                          2/8/2019            2/8/2019      4/14/2020            6/17/2020    $                  ‐      $                       1,709.95   $     1,709.95
 9116 Seton Medical Center Coastside               5/12/2020          5/12/2020       7/14/2020 None                    $                  ‐      $                       1,705.34   $     1,705.34
 9203 Seton Medical Center                          9/1/2017            9/1/2017      4/19/2018            5/14/2018    $                  ‐      $                       1,687.46   $     1,687.46
 9207 Seton Medical Center                          8/1/2019            8/1/2019      8/19/2019            10/8/2019    $                  ‐      $                       1,686.59   $     1,686.59
 9216 Seton Medical Center Coastside               1/28/2018          1/28/2018        2/2/2018            10/7/2019    $                (0.31)   $                       1,681.82   $     1,682.13
 9222 Seton Medical Center Coastside                6/9/2018            6/9/2018      6/14/2018 None                    $                  ‐      $                       1,681.82   $     1,681.82
 9220 Seton Medical Center                         3/28/2018          3/28/2018       4/16/2018            4/30/2018    $                  ‐      $                       1,681.82   $     1,681.82
 9217 Seton Medical Center                         12/9/2017          12/9/2017      12/14/2017              1/3/2018   $                  ‐      $                       1,681.82   $     1,681.82
 9288 Seton Medical Center                         3/29/2018          3/29/2018        4/5/2018            4/27/2018    $               634.05    $                       2,300.24   $     1,666.19
 9304 Seton Medical Center                         2/12/2020          2/12/2020        5/4/2020              6/4/2020   $               207.00    $                       1,870.97   $     1,663.97
                                Case 2:20-ap-01575-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                         Exhibit Exhibit D Page 13 of 24

No    Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 9303 Seton Medical Center                         2/26/2020          2/26/2020        3/3/2020              4/7/2020   $               207.00   $                       1,870.97   $     1,663.97
 9320 Seton Medical Center                         7/13/2020          7/13/2020       7/20/2020 None                    $                  ‐     $                       1,656.61   $     1,656.61
 9319 Seton Medical Center                          7/9/2020            7/9/2020      7/14/2020            7/23/2020    $                  ‐     $                       1,656.61   $     1,656.61
 9318 Seton Medical Center                          7/2/2020            7/2/2020       7/7/2020 None                    $                  ‐     $                       1,656.61   $     1,656.61
 9317 Seton Medical Center                         6/15/2020          6/15/2020       6/23/2020 None                    $                  ‐     $                       1,656.61   $     1,656.61
 9344 Seton Medical Center                         12/3/2018          12/3/2018      12/13/2019 None                    $                  ‐     $                       1,648.72   $     1,648.72
 9375 Seton Medical Center Coastside               7/25/2020          7/25/2020       7/31/2020 None                    $                  ‐     $                       1,633.91   $     1,633.91
 9388 Seton Medical Center                         7/25/2020          7/25/2020       7/30/2020 None                    $                  ‐     $                       1,627.86   $     1,627.86
 9411 Seton Medical Center                         6/19/2018          6/19/2018       8/15/2019            8/27/2019    $               170.13   $                       1,789.00   $     1,618.87
 9452 Seton Medical Center                          1/6/2019            1/6/2019      10/2/2019            7/31/2019    $                  ‐     $                       1,616.19   $     1,616.19
 9478 Seton Medical Center                         7/20/2020          7/20/2020       7/27/2020 None                    $                  ‐     $                       1,610.18   $     1,610.18
 9477 Seton Medical Center                         7/21/2020          7/21/2020       7/27/2020 None                    $                  ‐     $                       1,610.18   $     1,610.18
 9474 Seton Medical Center                         6/26/2020          6/26/2020        7/2/2020 None                    $                  ‐     $                       1,610.18   $     1,610.18
 9473 Seton Medical Center                         6/24/2020          6/24/2020       6/29/2020 None                    $                  ‐     $                       1,610.18   $     1,610.18
 9472 Seton Medical Center                         6/18/2020          6/18/2020       6/23/2020 None                    $                  ‐     $                       1,610.18   $     1,610.18
 9471 Seton Medical Center                         6/18/2020          6/18/2020       6/23/2020 None                    $                  ‐     $                       1,610.18   $     1,610.18
 9539 Seton Medical Center                         5/28/2019          5/28/2019        6/3/2019 None                    $                  ‐     $                       1,595.78   $     1,595.78
 9540 Seton Medical Center                          7/2/2020            7/2/2020       7/8/2020 None                    $                  ‐     $                       1,595.54   $     1,595.54
 9545 Seton Medical Center                         6/28/2019          6/28/2019        7/3/2019            7/25/2019    $                  ‐     $                       1,591.41   $     1,591.41
 9588 Seton Medical Center                         11/4/2018          11/4/2018       5/23/2019            5/31/2019    $                  ‐     $                       1,571.72   $     1,571.72
 9618 Seton Medical Center                          9/4/2017            9/4/2017      9/11/2017           10/24/2017    $                  ‐     $                       1,562.20   $     1,562.20
 9628 Seton Medical Center                         8/22/2018          8/22/2018       5/31/2019 None                    $                  ‐     $                       1,558.60   $     1,558.60
 9632 Seton Medical Center                         3/29/2020          3/29/2020       4/17/2020            4/28/2020    $                  ‐     $                       1,557.87   $     1,557.87
 9630 Seton Medical Center Coastside               9/30/2018          9/30/2018       10/5/2018 None                    $                  ‐     $                       1,557.87   $     1,557.87
 9715 Seton Medical Center                         6/12/2020          6/12/2020       6/17/2020 None                    $                  ‐     $                       1,552.27   $     1,552.27
 9760 Seton Medical Center                        10/10/2017         10/10/2017       9/24/2018            9/28/2018    $                  ‐     $                       1,539.37   $     1,539.37
 9788 Seton Medical Center                         7/20/2020          7/20/2020       7/27/2020 None                    $                  ‐     $                       1,527.94   $     1,527.94
 9806 Seton Medical Center                         9/19/2017          9/19/2017       10/5/2017 None                    $                  ‐     $                       1,522.13   $     1,522.13
 9862 Seton Medical Center                         3/21/2019          3/21/2019       4/11/2019            4/24/2019    $             2,155.50   $                       3,657.39   $     1,501.89
 9898 Seton Medical Center                          9/8/2017            9/8/2017      9/13/2017            9/21/2017    $                  ‐     $                       1,489.79   $     1,489.79
 9899 Seton Medical Center                          4/9/2019            4/9/2019      4/15/2019            4/24/2019    $             2,110.50   $                       3,599.07   $     1,488.57
 9903 Seton Medical Center                          2/7/2019            2/7/2019       3/5/2019            3/12/2019    $               568.81   $                       2,056.75   $     1,487.94
 9915 Seton Medical Center                         6/24/2020          6/24/2020       6/29/2020 None                    $                  ‐     $                       1,483.08   $     1,483.08
 9950 Seton Medical Center                         9/22/2017          9/23/2017       4/20/2018            4/30/2018    $                  ‐     $                       1,475.48   $     1,475.48
 9952 Seton Medical Center Coastside               9/12/2018          9/12/2018       9/17/2018 None                    $                  ‐     $                       1,475.06   $     1,475.06
 9973 Seton Medical Center                         6/15/2020          6/15/2020       6/23/2020 None                    $                  ‐     $                       1,469.73   $     1,469.73
 9983 Seton Medical Center Coastside               6/26/2020          6/26/2020        7/1/2020 None                    $                  ‐     $                       1,468.35   $     1,468.35
10109 Seton Medical Center                         6/16/2020          6/17/2020       6/23/2020 None                    $                  ‐     $                       1,432.48   $     1,432.48
10115 Seton Medical Center                         5/13/2019          5/13/2019        6/4/2019              8/9/2019   $               224.96   $                       1,656.61   $     1,431.65
10116 Seton Medical Center                        11/21/2018         11/21/2018      11/26/2018            12/7/2018    $               126.30   $                       1,557.87   $     1,431.57
10206 Seton Medical Center                         8/20/2018          8/20/2018        9/4/2018              4/9/2019   $               212.43   $                       1,613.42   $     1,400.99
10244 Seton Medical Center                         7/12/2019          7/12/2019       7/18/2019            8/12/2019    $             2,478.15   $                       3,869.75   $     1,391.60
10253 Seton Medical Center                          7/6/2020            7/6/2020      7/13/2020 None                    $                  ‐     $                       1,389.32   $     1,389.32
10259 Seton Medical Center                          2/2/2020            2/2/2020       2/7/2020            2/18/2020    $                  ‐     $                       1,387.02   $     1,387.02
10278 Seton Medical Center                         4/29/2019          4/30/2019       5/17/2019            6/12/2019    $             1,083.68   $                       2,469.26   $     1,385.58
10318 Seton Medical Center                        11/12/2019         11/12/2019       12/5/2019 None                    $                  ‐     $                       1,373.89   $     1,373.89
10340 Seton Medical Center                         7/20/2020          7/20/2020       7/27/2020 None                    $                  ‐     $                       1,368.67   $     1,368.67
10358 Seton Medical Center                         6/12/2019          6/12/2019       6/24/2019            8/13/2019    $                55.61   $                       1,417.41   $     1,361.80
10378 Seton Medical Center                          1/9/2019            1/9/2019       2/6/2019              8/5/2019   $               844.22   $                       2,198.95   $     1,354.73
10381 Seton Medical Center Coastside               5/29/2018          5/29/2018        6/4/2018 None                    $                  ‐     $                       1,353.97   $     1,353.97
                                Case 2:20-ap-01575-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                         Exhibit Exhibit D Page 14 of 24

No    Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
10388 Seton Medical Center                         1/24/2019          1/24/2019      10/25/2019            12/9/2019    $               114.78   $                       1,466.75   $     1,351.97
10400 Seton Medical Center                         2/21/2019          2/21/2019       2/26/2019            3/11/2019    $                92.60   $                       1,440.86   $     1,348.26
10460 Seton Medical Center                         7/23/2020          7/23/2020       7/28/2020 None                    $                  ‐     $                       1,326.16   $     1,326.16
10477 Seton Medical Center                         7/17/2020          7/17/2020       7/22/2020 None                    $                  ‐     $                       1,319.38   $     1,319.38
10502 Seton Medical Center                          9/7/2018            9/7/2018      9/17/2018           10/10/2018    $             4,960.11   $                       6,274.82   $     1,314.71
10557 Seton Medical Center                          7/7/2020            7/7/2020      7/13/2020 None                    $                  ‐     $                       1,303.34   $     1,303.34
10611 Seton Medical Center                          7/8/2020            7/8/2020      7/13/2020 None                    $                  ‐     $                       1,289.83   $     1,289.83
10661 Seton Medical Center                         7/16/2020          7/16/2020       7/21/2020 None                    $                  ‐     $                       1,275.11   $     1,275.11
10718 Seton Medical Center                         4/27/2018          4/27/2018        5/2/2018            5/25/2018    $             3,597.41   $                       4,857.44   $     1,260.03
10792 Seton Medical Center                         5/19/2018          5/19/2018       5/24/2018              6/8/2018   $                  ‐     $                       1,246.60   $     1,246.60
10813 Seton Medical Center                         2/12/2020          2/12/2020       2/18/2020            2/25/2020    $               229.39   $                       1,471.34   $     1,241.95
10876 Seton Medical Center                         7/26/2020          7/26/2020       7/31/2020 None                    $                  ‐     $                       1,222.49   $     1,222.49
10896 Seton Medical Center Coastside               4/16/2019          4/16/2019       4/22/2019 None                    $                  ‐     $                       1,220.17   $     1,220.17
10927 Seton Medical Center Coastside              10/24/2017         10/24/2017       7/10/2018 None                    $                  ‐     $                       1,211.95   $     1,211.95
10941 Seton Medical Center                        10/14/2019         10/14/2019      10/21/2019           10/30/2019    $             1,198.90   $                       2,406.43   $     1,207.53
10996 Seton Medical Center                         6/26/2018          6/26/2018       7/10/2018 None                    $                  ‐     $                       1,192.02   $     1,192.02
11018 Seton Medical Center                          7/4/2019          7/10/2019       9/23/2019           10/22/2019    $               351.93   $                       1,534.52   $     1,182.59
11024 Seton Medical Center                         7/23/2020          7/23/2020       7/28/2020 None                    $                  ‐     $                       1,180.39   $     1,180.39
11042 Seton Medical Center                         11/8/2017          11/8/2017      11/13/2017            6/13/2018    $                  ‐     $                       1,175.19   $     1,175.19
11074 Seton Medical Center                         6/18/2020          6/18/2020       6/23/2020 None                    $                  ‐     $                       1,167.77   $     1,167.77
11107 Seton Medical Center Coastside               8/11/2019          8/11/2019       8/22/2019 None                    $                  ‐     $                       1,165.94   $     1,165.94
11106 Seton Medical Center                         7/18/2020          7/18/2020       7/23/2020 None                    $                  ‐     $                       1,165.94   $     1,165.94
11105 Seton Medical Center                         1/14/2020          1/15/2020       1/23/2020 None                    $                  ‐     $                       1,165.94   $     1,165.94
11104 Seton Medical Center                          1/9/2020            1/9/2020      1/15/2020 None                    $                  ‐     $                       1,165.94   $     1,165.94
11103 Seton Medical Center                        12/26/2019         12/27/2019        1/2/2020 None                    $                  ‐     $                       1,165.94   $     1,165.94
11100 Seton Medical Center Coastside              10/31/2017         10/31/2017       8/20/2018            8/23/2018    $                  ‐     $                       1,165.94   $     1,165.94
11099 Seton Medical Center Coastside               4/20/2018          4/20/2018       4/25/2018 None                    $                  ‐     $                       1,165.94   $     1,165.94
11098 Seton Medical Center                          6/9/2019            6/9/2019     12/10/2019 None                    $                  ‐     $                       1,165.94   $     1,165.94
11097 Seton Medical Center                         6/23/2018          6/23/2018       5/24/2019 None                    $                  ‐     $                       1,165.94   $     1,165.94
11096 Seton Medical Center                         5/11/2019          5/11/2019       5/17/2019 None                    $                  ‐     $                       1,165.94   $     1,165.94
11095 Seton Medical Center                        11/13/2018         11/13/2018      11/19/2018           11/30/2018    $                  ‐     $                       1,165.94   $     1,165.94
11094 Seton Medical Center                         11/4/2018          11/4/2018       11/9/2018 None                    $                  ‐     $                       1,165.94   $     1,165.94
11092 Seton Medical Center                        12/24/2017         12/24/2017        9/4/2018            9/11/2018    $                  ‐     $                       1,165.94   $     1,165.94
11091 Seton Medical Center                          8/7/2018            8/7/2018      8/13/2018            5/14/2019    $                  ‐     $                       1,165.94   $     1,165.94
11090 Seton Medical Center                         7/28/2018          7/28/2018       1/30/2019              2/8/2019   $                  ‐     $                       1,165.94   $     1,165.94
11089 Seton Medical Center                         3/28/2018          3/28/2018        4/2/2018 None                    $                  ‐     $                       1,165.94   $     1,165.94
11087 Seton Medical Center                        12/21/2017         12/21/2017       3/19/2018 None                    $                  ‐     $                       1,165.94   $     1,165.94
11086 Seton Medical Center                         1/22/2018          1/22/2018       1/31/2018            2/15/2018    $                  ‐     $                       1,165.94   $     1,165.94
11085 Seton Medical Center                        11/16/2017         11/16/2017      11/21/2017 None                    $                  ‐     $                       1,165.94   $     1,165.94
11084 Seton Medical Center                        10/30/2017         10/30/2017        5/2/2018            5/22/2018    $                  ‐     $                       1,165.94   $     1,165.94
11114 Seton Medical Center                        11/26/2019          12/2/2019      12/20/2019              6/9/2020   $            10,568.62   $                      11,732.17   $     1,163.55
11163 Seton Medical Center                         6/16/2020          6/16/2020       6/22/2020 None                    $                  ‐     $                       1,157.09   $     1,157.09
11188 Seton Medical Center                        12/16/2017         12/16/2017      12/21/2017            8/15/2018    $                  ‐     $                       1,146.60   $     1,146.60
11194 Seton Medical Center                         7/15/2020          7/15/2020       7/21/2020            7/28/2020    $               629.00   $                       1,775.12   $     1,146.12
11287 Seton Medical Center Coastside               1/31/2018          1/31/2018        2/5/2018 None                    $                  ‐     $                       1,125.41   $     1,125.41
11286 Seton Medical Center                        12/13/2017         12/13/2017      12/18/2017              1/4/2018   $                  ‐     $                       1,125.41   $     1,125.41
11288 Seton Medical Center                         1/28/2019          1/28/2019        2/4/2019            3/11/2019    $                 1.84   $                       1,126.94   $     1,125.10
11302 Seton Medical Center                          6/8/2020            6/8/2020      6/15/2020 None                    $                  ‐     $                       1,121.82   $     1,121.82
11315 Seton Medical Center Coastside               1/22/2018          1/22/2018       1/29/2018            1/27/2020    $                  ‐     $                       1,119.00   $     1,119.00
11320 Seton Medical Center                         7/22/2020          7/22/2020       7/27/2020 None                    $                  ‐     $                       1,117.58   $     1,117.58
                                Case 2:20-ap-01575-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                         Exhibit Exhibit D Page 15 of 24

No    Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
11325 Seton Medical Center                         1/27/2020          1/27/2020        2/3/2020            2/10/2020    $               683.13   $                       1,798.85   $     1,115.72
11336 Seton Medical Center                         5/15/2018          5/15/2018       11/5/2019 None                    $                  ‐     $                       1,114.78   $     1,114.78
11377 Seton Medical Center                         7/22/2020          7/22/2020       7/27/2020 None                    $                  ‐     $                       1,109.04   $     1,109.04
11395 Seton Medical Center                         6/20/2018          6/20/2018        2/8/2019            2/20/2019    $                  ‐     $                       1,102.86   $     1,102.86
11445 Seton Medical Center Coastside               5/18/2018          5/18/2018       5/23/2018            5/31/2018    $                  ‐     $                       1,095.99   $     1,095.99
11462 Seton Medical Center                         4/10/2019          4/10/2019       4/15/2019            4/24/2019    $               501.16   $                       1,593.59   $     1,092.43
11467 Seton Medical Center                         7/24/2020          7/24/2020       7/29/2020 None                    $                  ‐     $                       1,091.49   $     1,091.49
11470 Seton Medical Center                         7/21/2020          7/21/2020       7/27/2020 None                    $                  ‐     $                       1,090.77   $     1,090.77
11474 Seton Medical Center                         7/18/2020          7/18/2020       7/23/2020            7/31/2020    $                  ‐     $                       1,090.25   $     1,090.25
11494 Seton Medical Center                         7/15/2020          7/15/2020       7/20/2020 None                    $                  ‐     $                       1,085.39   $     1,085.39
11496 Seton Medical Center                         6/11/2020          6/11/2020       6/26/2020 None                    $                  ‐     $                       1,085.21   $     1,085.21
11517 Seton Medical Center                         6/23/2018          6/23/2018       6/29/2018              7/9/2019   $                83.72   $                       1,165.94   $     1,082.22
11518 Seton Medical Center                         2/11/2019          2/11/2019       2/19/2019            2/26/2019    $               180.77   $                       1,262.98   $     1,082.21
11529 Seton Medical Center                         4/23/2019          4/23/2019       1/13/2020            1/23/2020    $                  ‐     $                       1,079.40   $     1,079.40
11537 Seton Medical Center                          4/1/2019            4/1/2019       4/8/2019              5/3/2019   $               673.94   $                       1,751.96   $     1,078.02
11542 Seton Medical Center                        12/10/2017         12/11/2017      12/18/2017            4/25/2018    $             4,351.68   $                       5,429.20   $     1,077.52
11543 Seton Medical Center                         6/12/2019          6/12/2019       6/18/2019              7/2/2019   $                  ‐     $                       1,076.00   $     1,076.00
11572 Seton Medical Center                         7/23/2020          7/23/2020       7/28/2020 None                    $                  ‐     $                       1,068.10   $     1,068.10
11604 Seton Medical Center                         6/17/2020          6/17/2020       6/23/2020 None                    $                  ‐     $                       1,063.21   $     1,063.21
11645 Seton Medical Center                         9/27/2019          9/27/2019       10/2/2019            10/9/2019    $               548.83   $                       1,605.78   $     1,056.95
11646 Seton Medical Center                          2/9/2019            2/9/2019      2/14/2019            2/22/2019    $                  ‐     $                       1,056.71   $     1,056.71
11647 Seton Medical Center                         1/29/2019          1/29/2019        2/4/2019            2/11/2019    $               176.16   $                       1,232.87   $     1,056.71
11652 Seton Medical Center                         8/29/2018          8/29/2018        9/4/2018 None                    $                  ‐     $                       1,056.29   $     1,056.29
11666 Seton Medical Center                        10/21/2019         10/21/2019      10/28/2019           11/18/2019    $             6,384.86   $                       7,437.30   $     1,052.44
11683 Seton Medical Center                         6/15/2020          6/15/2020       6/22/2020 None                    $                  ‐     $                       1,048.17   $     1,048.17
11686 Seton Medical Center                          7/6/2020            7/6/2020      7/15/2020 None                    $                  ‐     $                       1,047.31   $     1,047.31
11692 Seton Medical Center                         6/18/2018          6/18/2018        2/7/2019            3/13/2019    $                  ‐     $                       1,046.54   $     1,046.54
11698 Seton Medical Center                         12/3/2019          12/4/2019       12/9/2019              1/6/2020   $                  ‐     $                       1,046.12   $     1,046.12
11713 Seton Medical Center                         7/22/2020          7/22/2020       7/31/2020 None                    $                  ‐     $                       1,043.94   $     1,043.94
11712 Seton Medical Center                         7/22/2020          7/22/2020       7/27/2020 None                    $                  ‐     $                       1,043.94   $     1,043.94
11711 Seton Medical Center                         7/10/2020          7/10/2020       7/15/2020 None                    $                  ‐     $                       1,043.94   $     1,043.94
11710 Seton Medical Center                         6/19/2020          6/19/2020       6/25/2020 None                    $                  ‐     $                       1,043.94   $     1,043.94
11709 Seton Medical Center                         6/17/2020          6/17/2020       6/22/2020 None                    $                  ‐     $                       1,043.94   $     1,043.94
11708 Seton Medical Center                         6/10/2020          6/10/2020       6/15/2020 None                    $                  ‐     $                       1,043.94   $     1,043.94
11734 Seton Medical Center Coastside               6/12/2020          6/12/2020       6/17/2020 None                    $                  ‐     $                       1,042.47   $     1,042.47
11765 Seton Medical Center Coastside                6/2/2020          6/30/2020        7/6/2020 None                    $                  ‐     $                       1,035.00   $     1,035.00
11776 Seton Medical Center                         9/13/2018          9/14/2018       9/19/2018            9/27/2018    $             1,535.31   $                       2,568.72   $     1,033.41
11803 Seton Medical Center                          7/6/2020            7/6/2020      7/13/2020 None                    $                  ‐     $                       1,028.51   $     1,028.51
11838 Seton Medical Center                         7/22/2019          7/22/2019        9/3/2019            9/10/2019    $                  ‐     $                       1,021.80   $     1,021.80
11859 Seton Medical Center                         6/12/2020          6/12/2020       6/17/2020 None                    $                  ‐     $                       1,017.91   $     1,017.91
11923 Seton Medical Center                         9/25/2018          9/25/2018       2/25/2019 None                    $                  ‐     $                       1,001.61   $     1,001.61
11922 Seton Medical Center                         9/18/2018          9/18/2018       2/25/2019 None                    $                  ‐     $                       1,001.61   $     1,001.61
11921 Seton Medical Center                         9/11/2018          9/11/2018       2/25/2019 None                    $                  ‐     $                       1,001.61   $     1,001.61
11920 Seton Medical Center                         5/29/2018          5/29/2018        2/1/2019           11/18/2019    $                  ‐     $                       1,001.61   $     1,001.61
11927 Seton Medical Center                         6/15/2020          6/15/2020       6/23/2020 None                    $                  ‐     $                       1,000.09   $     1,000.09
11976 Seton Medical Center                          7/8/2020            7/8/2020      7/13/2020 None                    $                  ‐     $                         995.87   $       995.87
12000 Seton Medical Center                         2/11/2019          2/11/2019        3/5/2019            3/12/2019    $             1,208.72   $                       2,198.95   $       990.23
12009 Seton Medical Center Coastside              10/15/2017         10/15/2017      10/20/2017 None                    $                  ‐     $                         990.05   $       990.05
12111 Seton Medical Center                          7/8/2020            7/8/2020      7/13/2020 None                    $                  ‐     $                         973.38   $       973.38
12156 Seton Medical Center                         6/16/2020          6/16/2020       6/23/2020 None                    $                  ‐     $                         965.79   $       965.79
                                Case 2:20-ap-01575-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                         Exhibit Exhibit D Page 16 of 24

No    Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
12180 Seton Medical Center                         7/24/2020          7/24/2020       7/29/2020 None                    $                  ‐     $                         961.73   $      961.73
12186 Seton Medical Center                          5/5/2020            5/5/2020      5/11/2020            5/20/2020    $                  ‐     $                         960.15   $      960.15
12205 Seton Medical Center                        11/25/2017         11/25/2017       8/16/2018            8/21/2018    $                  ‐     $                         956.99   $      956.99
12208 Seton Medical Center                          3/5/2020            3/5/2020      3/10/2020 None                    $                  ‐     $                         956.60   $      956.60
12211 Seton Medical Center                         12/6/2018          12/6/2018      12/12/2018           12/20/2018    $               563.27   $                       1,519.37   $      956.10
12220 Seton Medical Center                          6/3/2019          6/24/2019        7/5/2019            8/13/2019    $             2,209.68   $                       3,163.76   $      954.08
12230 Seton Medical Center                         3/26/2018          3/28/2018       5/13/2019 None                    $                  ‐     $                         951.91   $      951.91
12235 Seton Medical Center                          6/8/2020            6/8/2020      6/19/2020 None                    $                  ‐     $                         951.00   $      951.00
12270 Seton Medical Center Coastside                5/5/2018            5/5/2018      5/10/2018              6/5/2018   $               813.87   $                       1,758.68   $      944.81
12276 Seton Medical Center                          7/2/2018            7/2/2018       7/9/2018            8/10/2018    $                  ‐     $                         943.66   $      943.66
12283 Seton Medical Center                         5/29/2018          5/29/2018        6/4/2018            6/22/2018    $               825.61   $                       1,767.66   $      942.05
12317 Seton Medical Center                         7/23/2020          7/23/2020       7/28/2020 None                    $                  ‐     $                         935.19   $      935.19
12318 Seton Medical Center                         6/24/2019          6/24/2019        7/1/2019              8/2/2019   $             1,340.12   $                       2,274.83   $      934.71
12381 Seton Medical Center                         3/10/2018          3/10/2018       3/15/2018            8/29/2018    $                  ‐     $                         922.87   $      922.87
12387 Seton Medical Center                         3/27/2018          3/29/2018        4/5/2018            4/20/2018    $               394.60   $                       1,316.26   $      921.66
12412 Seton Medical Center                          5/9/2019            5/9/2019      5/17/2019            5/28/2019    $             2,848.99   $                       3,766.75   $      917.76
12422 Seton Medical Center                         6/12/2020          6/12/2020       6/17/2020 None                    $                  ‐     $                         915.51   $      915.51
12427 Seton Medical Center                         6/12/2020          6/12/2020       6/17/2020 None                    $                  ‐     $                         914.81   $      914.81
12426 Seton Medical Center                         6/18/2020          6/18/2020       6/24/2020 None                    $                  ‐     $                         914.81   $      914.81
12487 Seton Medical Center                        11/20/2019         11/20/2019       12/3/2019           12/10/2019    $                  ‐     $                         900.64   $      900.64
12496 Seton Medical Center                         1/27/2020          1/27/2020        2/3/2020              3/6/2020   $             1,540.12   $                       2,439.71   $      899.59
12571 Seton Medical Center                         7/22/2020          7/22/2020       7/28/2020 None                    $                  ‐     $                         885.39   $      885.39
12656 Seton Medical Center                        11/15/2018         11/15/2018       12/6/2018            5/28/2019    $               242.41   $                       1,110.40   $      867.99
12658 Seton Medical Center                        10/23/2018         10/23/2018       3/18/2019            9/17/2019    $                  ‐     $                         867.82   $      867.82
12685 Seton Medical Center                         1/15/2019          1/15/2019       1/22/2019            2/26/2019    $             7,611.56   $                       8,474.02   $      862.46
12690 Seton Medical Center                          5/6/2019            5/6/2019       6/5/2019            6/14/2019    $               154.81   $                       1,016.67   $      861.86
12692 Seton Medical Center                          6/9/2020            6/9/2020      6/15/2020 None                    $                  ‐     $                         861.45   $      861.45
12718 Seton Medical Center Coastside              11/18/2019         11/18/2019       12/5/2019 None                    $                  ‐     $                         855.37   $      855.37
12727 Seton Medical Center                          9/4/2019            9/4/2019      12/4/2019 None                    $                  ‐     $                         853.26   $      853.26
12750 Seton Medical Center                         7/14/2020          7/14/2020       7/20/2020 None                    $                  ‐     $                         848.25   $      848.25
12757 Seton Medical Center                          3/7/2018            3/7/2018      3/12/2018            3/20/2018    $                  ‐     $                         847.45   $      847.45
12773 Seton Medical Center                         1/30/2019          1/30/2019       2/28/2019            4/17/2019    $                  ‐     $                         843.07   $      843.07
12799 Seton Medical Center                        10/31/2019         10/31/2019      11/20/2019           11/29/2019    $               406.17   $                       1,242.69   $      836.52
12798 Seton Medical Center                        10/30/2018         10/30/2018      12/24/2018           11/20/2018    $               431.17   $                       1,267.69   $      836.52
12797 Seton Medical Center                         9/27/2018          9/27/2018       11/1/2018            11/9/2018    $               431.17   $                       1,267.69   $      836.52
12803 Seton Medical Center Coastside               6/12/2020          6/12/2020       6/17/2020 None                    $                  ‐     $                         835.25   $      835.25
12842 Seton Medical Center                         7/17/2020          7/17/2020       7/23/2020 None                    $                  ‐     $                         829.43   $      829.43
12920 Seton Medical Center                        10/16/2019         10/16/2019      10/21/2019           10/30/2019    $               335.46   $                       1,148.14   $      812.68
12932 Seton Medical Center                         7/20/2020          7/20/2020       7/27/2020 None                    $                  ‐     $                         810.25   $      810.25
12931 Seton Medical Center                         12/9/2019          12/9/2019      12/16/2019            1/15/2020    $                  ‐     $                         810.25   $      810.25
12953 Seton Medical Center                         1/11/2020          1/11/2020       1/16/2020 None                    $                  ‐     $                         806.59   $      806.59
12960 Seton Medical Center                         6/23/2020          6/23/2020       6/29/2020 None                    $                  ‐     $                         805.09   $      805.09
12959 Seton Medical Center                          6/8/2020            6/8/2020      6/16/2020 None                    $                  ‐     $                         805.09   $      805.09
12972 Seton Medical Center                         11/3/2017         11/17/2017       12/5/2017           12/22/2017    $               770.60   $                       1,573.72   $      803.12
12989 Seton Medical Center                         7/17/2020          7/17/2020       7/22/2020 None                    $                  ‐     $                         800.34   $      800.34
13001 Seton Medical Center                          3/9/2020            3/9/2020      3/16/2020            4/17/2020    $             1,640.12   $                       2,439.71   $      799.59
12999 Seton Medical Center                         2/26/2020          2/26/2020        3/2/2020            4/10/2020    $             1,640.12   $                       2,439.71   $      799.59
12998 Seton Medical Center                         2/24/2020          2/24/2020        3/2/2020            4/10/2020    $             1,640.12   $                       2,439.71   $      799.59
13019 Seton Medical Center                          7/1/2020            7/1/2020       7/8/2020 None                    $                  ‐     $                         795.31   $      795.31
13030 Seton Medical Center                         9/26/2017          9/26/2017       10/5/2017           10/20/2017    $             1,951.77   $                       2,745.37   $      793.60
                                Case 2:20-ap-01575-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                         Exhibit Exhibit D Page 17 of 24

No    Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
13084 Seton Medical Center                         6/25/2020          6/25/2020       6/30/2020 None                    $                  ‐     $                         784.54   $      784.54
13083 Seton Medical Center                          6/9/2020            6/9/2020      6/15/2020 None                    $                  ‐     $                         784.54   $      784.54
13124 Seton Medical Center                         6/30/2020            7/1/2020       7/9/2020 None                    $                  ‐     $                         778.63   $      778.63
13131 Seton Medical Center                         12/2/2019          12/2/2019       12/9/2019           12/16/2019    $               116.87   $                         893.45   $      776.58
13174 Seton Medical Center                         6/11/2018          6/11/2018       6/18/2018            6/25/2018    $             1,487.00   $                       2,252.89   $      765.89
13235 Seton Medical Center                          1/3/2019            1/3/2019      4/10/2020            9/17/2019    $                  ‐     $                         756.50   $      756.50
13239 Seton Medical Center                          7/8/2020            7/8/2020      7/13/2020 None                    $                  ‐     $                         755.62   $      755.62
13249 Seton Medical Center                         6/24/2020          6/24/2020       6/29/2020 None                    $                  ‐     $                         754.11   $      754.11
13248 Seton Medical Center                         2/22/2019          2/22/2019       2/27/2019            8/23/2019    $                  ‐     $                         754.11   $      754.11
13296 Seton Medical Center                          6/3/2020            6/4/2020      6/10/2020            6/26/2020    $               141.81   $                         887.52   $      745.71
13300 Seton Medical Center                          4/2/2018            4/2/2018       4/9/2018           12/10/2018    $               129.86   $                         875.00   $      745.14
13306 Seton Medical Center                        11/28/2018         11/28/2018       12/3/2018           12/10/2018    $               306.66   $                       1,050.39   $      743.73
13351 Seton Medical Center                        12/26/2019         12/26/2019      12/31/2019 None                    $                  ‐     $                         738.46   $      738.46
13366 Seton Medical Center Coastside               6/22/2020          6/22/2020       6/29/2020 None                    $                  ‐     $                         736.48   $      736.48
13391 Seton Medical Center                         3/28/2019          3/28/2019        4/2/2019              5/9/2019   $                71.27   $                         805.09   $      733.82
13394 Seton Medical Center                        12/17/2018         12/17/2018      12/24/2018           12/31/2018    $                  ‐     $                         733.46   $      733.46
13409 Seton Medical Center                         8/29/2019          8/30/2019       9/10/2019            10/8/2019    $             4,716.71   $                       5,449.20   $      732.49
13444 Seton Medical Center Coastside              11/27/2019         11/27/2019       12/3/2019 None                    $                  ‐     $                         728.18   $      728.18
13443 Seton Medical Center                         6/23/2020          6/23/2020       6/29/2020 None                    $                  ‐     $                         728.18   $      728.18
13442 Seton Medical Center                         6/22/2020          6/22/2020       6/29/2020 None                    $                  ‐     $                         728.18   $      728.18
13441 Seton Medical Center                         6/10/2020          6/10/2020       6/15/2020 None                    $                  ‐     $                         728.18   $      728.18
13464 Seton Medical Center                         12/7/2018          12/7/2018      12/12/2018           12/19/2018    $                  ‐     $                         723.98   $      723.98
13465 Seton Medical Center                         7/20/2020          7/20/2020       7/27/2020 None                    $                  ‐     $                         723.94   $      723.94
13497 Seton Medical Center                         7/24/2020          7/24/2020       7/30/2020 None                    $                  ‐     $                         720.43   $      720.43
13496 Seton Medical Center                         6/29/2020          6/29/2020        7/6/2020 None                    $                  ‐     $                         720.43   $      720.43
13495 Seton Medical Center                         7/18/2019          7/18/2019       7/24/2019 None                    $                  ‐     $                         720.43   $      720.43
13502 Seton Medical Center Coastside               4/19/2018          4/19/2018       4/24/2018 None                    $                  ‐     $                         719.80   $      719.80
13552 Seton Medical Center                         12/5/2018          12/5/2018        6/6/2019            11/6/2019    $                  ‐     $                         713.07   $      713.07
13560 Seton Medical Center                         6/10/2020          6/10/2020        7/8/2020 None                    $                  ‐     $                         711.04   $      711.04
13572 Seton Medical Center                         7/21/2020          7/21/2020       7/27/2020 None                    $                  ‐     $                         709.52   $      709.52
13582 Seton Medical Center                         6/18/2018          6/18/2018       6/25/2018            6/29/2018    $                  ‐     $                         709.00   $      709.00
13581 Seton Medical Center                         2/20/2018          2/20/2018      11/16/2018           11/27/2018    $                  ‐     $                         709.00   $      709.00
13580 Seton Medical Center                          2/8/2018            2/8/2018      8/21/2019            8/30/2019    $                  ‐     $                         709.00   $      709.00
13579 Seton Medical Center                         1/24/2018          1/24/2018        7/8/2019            5/23/2018    $                  ‐     $                         709.00   $      709.00
13578 Seton Medical Center                         1/22/2018          1/22/2018       1/29/2018 None                    $                  ‐     $                         709.00   $      709.00
13577 Seton Medical Center                        10/20/2017         10/20/2017      10/25/2017           10/31/2017    $                  ‐     $                         709.00   $      709.00
13591 Seton Medical Center                         3/26/2018          3/27/2018        4/2/2018            4/10/2018    $             6,019.07   $                       6,726.12   $      707.05
13694 Seton Medical Center                          4/3/2019            4/3/2019       4/8/2019            5/17/2019    $             2,017.01   $                       2,718.66   $      701.65
13736 Seton Medical Center                         7/20/2020          7/20/2020       7/27/2020 None                    $                  ‐     $                         695.10   $      695.10
13746 Seton Medical Center                         6/16/2020          6/16/2020       6/23/2020              7/6/2020   $               125.32   $                         820.05   $      694.73
13795 Seton Medical Center                        10/26/2018         10/26/2018       11/6/2018 None                    $                  ‐     $                         690.00   $      690.00
13874 Seton Medical Center                         6/23/2020          6/23/2020       6/29/2020 None                    $                  ‐     $                         689.37   $      689.37
13879 Seton Medical Center                         1/27/2020          1/27/2020        2/3/2020            2/10/2020    $               314.77   $                       1,003.94   $      689.17
13878 Seton Medical Center                         7/24/2019          7/24/2019       7/29/2019              8/5/2019   $               299.77   $                         988.94   $      689.17
13877 Seton Medical Center                         3/28/2019          3/28/2019       4/12/2019            4/19/2019    $               279.77   $                         968.94   $      689.17
13881 Seton Medical Center                          4/3/2018            4/3/2018      4/10/2018            6/20/2018    $                  ‐     $                         689.00   $      689.00
13882 Seton Medical Center                          7/9/2020            7/9/2020      7/14/2020 None                    $                  ‐     $                         688.84   $      688.84
13894 Seton Medical Center                          6/8/2020            6/8/2020      6/15/2020 None                    $                  ‐     $                         686.99   $      686.99
13897 Seton Medical Center                         7/24/2020          7/24/2020       7/29/2020 None                    $                  ‐     $                         686.64   $      686.64
13912 Seton Medical Center                         7/31/2019          7/31/2019       8/30/2019            9/20/2019    $             1,590.12   $                       2,274.83   $      684.71
                                Case 2:20-ap-01575-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                         Exhibit Exhibit D Page 18 of 24

No    Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
13950 Seton Medical Center                         7/20/2020          7/20/2020       7/27/2020 None                    $                  ‐     $                         683.37   $      683.37
13949 Seton Medical Center                          7/6/2020            7/6/2020      7/13/2020 None                    $                  ‐     $                         683.37   $      683.37
13948 Seton Medical Center                         6/24/2020          6/24/2020       6/29/2020 None                    $                  ‐     $                         683.37   $      683.37
13964 Seton Medical Center                        10/18/2018         10/19/2018       6/13/2019              8/2/2019   $                64.15   $                         745.47   $      681.32
13989 Seton Medical Center                         6/23/2020          6/23/2020       6/29/2020 None                    $                  ‐     $                         679.18   $      679.18
13996 Seton Medical Center                          7/1/2020            7/1/2020      7/23/2020 None                    $                  ‐     $                         678.36   $      678.36
14020 Seton Medical Center                        12/14/2018         12/14/2018      12/19/2018              1/4/2019   $                45.70   $                         720.43   $      674.73
14052 Seton Medical Center                         7/19/2019          7/19/2019       7/29/2019           11/29/2019    $                46.30   $                         720.43   $      674.13
14051 Seton Medical Center                         6/12/2019          6/12/2019       6/17/2019            6/28/2019    $                46.30   $                         720.43   $      674.13
14058 Seton Medical Center Coastside               7/27/2020          7/27/2020        8/3/2020 None                    $                  ‐     $                         673.14   $      673.14
14104 Seton Medical Center                          7/2/2020            7/2/2020       7/8/2020 None                    $                  ‐     $                         667.41   $      667.41
14135 Seton Medical Center                         6/15/2020          6/15/2020       6/22/2020            7/21/2020    $                55.61   $                         720.43   $      664.82
14134 Seton Medical Center                         7/18/2019          7/18/2019       7/24/2019            8/26/2019    $                55.61   $                         720.43   $      664.82
14133 Seton Medical Center                         6/12/2019          6/12/2019       6/17/2019            7/22/2019    $                55.61   $                         720.43   $      664.82
14132 Seton Medical Center                          6/3/2019            6/3/2019      6/10/2019            7/16/2019    $                55.61   $                         720.43   $      664.82
14131 Seton Medical Center                         1/11/2019          1/11/2019       1/17/2019            2/26/2019    $                55.61   $                         720.43   $      664.82
14139 Seton Medical Center                         7/23/2020          7/24/2020       7/29/2020 None                    $                  ‐     $                         663.71   $      663.71
14142 Seton Medical Center                          7/6/2020            7/6/2020      7/13/2020 None                    $                  ‐     $                         662.91   $      662.91
14141 Seton Medical Center                         6/17/2020          6/17/2020       6/22/2020 None                    $                  ‐     $                         662.91   $      662.91
14155 Seton Medical Center                         7/10/2020          7/10/2020       7/15/2020 None                    $                  ‐     $                         661.16   $      661.16
14163 Seton Medical Center                        10/31/2017         10/31/2017       11/6/2017 None                    $                  ‐     $                         660.71   $      660.71
14175 Seton Medical Center                          1/6/2020            1/6/2020      1/13/2020            1/27/2020    $                  ‐     $                         659.25   $      659.25
14196 Seton Medical Center Coastside               7/20/2020          7/20/2020       7/27/2020 None                    $                  ‐     $                         656.83   $      656.83
14201 Seton Medical Center                         7/15/2020          7/15/2020       7/20/2020 None                    $                  ‐     $                         656.56   $      656.56
14220 Seton Medical Center                         7/22/2020          7/22/2020       7/27/2020 None                    $                  ‐     $                         656.53   $      656.53
14219 Seton Medical Center                         7/22/2020          7/22/2020       7/27/2020 None                    $                  ‐     $                         656.53   $      656.53
14218 Seton Medical Center                         7/17/2020          7/17/2020       7/22/2020 None                    $                  ‐     $                         656.53   $      656.53
14216 Seton Medical Center                         7/10/2020          7/10/2020       7/16/2020 None                    $                  ‐     $                         656.53   $      656.53
14215 Seton Medical Center                         7/11/2020          7/11/2020       7/16/2020 None                    $                  ‐     $                         656.53   $      656.53
14213 Seton Medical Center                          7/1/2020            7/1/2020       7/7/2020 None                    $                  ‐     $                         656.53   $      656.53
14212 Seton Medical Center                         6/20/2020          6/20/2020       6/25/2020 None                    $                  ‐     $                         656.53   $      656.53
14211 Seton Medical Center                         6/19/2020          6/19/2020       6/24/2020 None                    $                  ‐     $                         656.53   $      656.53
14210 Seton Medical Center                         6/19/2020          6/19/2020       6/24/2020 None                    $                  ‐     $                         656.53   $      656.53
14208 Seton Medical Center                        12/20/2019         12/20/2019      12/26/2019            2/21/2020    $                  ‐     $                         656.53   $      656.53
14207 Seton Medical Center                         1/21/2020          1/21/2020       4/14/2020 None                    $                  ‐     $                         656.53   $      656.53
14206 Seton Medical Center                         7/26/2019          7/26/2019       2/21/2020            2/28/2020    $                  ‐     $                         656.53   $      656.53
14205 Seton Medical Center                         3/30/2019          3/30/2019       1/17/2020            6/27/2019    $                  ‐     $                         656.53   $      656.53
14203 Seton Medical Center                         1/22/2019          1/22/2019       1/28/2019            1/28/2020    $                  ‐     $                         656.53   $      656.53
14236 Seton Medical Center                        10/17/2018         10/17/2018       2/26/2019              4/9/2019   $               128.34   $                         782.66   $      654.32
14308 Seton Medical Center                         1/22/2019          1/22/2019       5/22/2019            7/16/2019    $             2,487.64   $                       3,137.60   $      649.96
14329 Seton Medical Center                         6/10/2020          6/10/2020       6/15/2020 None                    $                  ‐     $                         647.65   $      647.65
14328 Seton Medical Center                          6/9/2020            6/9/2020      6/15/2020 None                    $                  ‐     $                         647.65   $      647.65
14344 Seton Medical Center                         7/10/2020          7/10/2020       7/15/2020 None                    $                  ‐     $                         644.30   $      644.30
14365 Seton Medical Center                          6/9/2020            6/9/2020      6/15/2020 None                    $                  ‐     $                         641.93   $      641.93
14373 Seton Medical Center                         3/30/2018          3/30/2018       3/18/2019            3/28/2019    $                  ‐     $                         640.34   $      640.34
14377 Seton Medical Center                         7/23/2020          7/23/2020       7/28/2020 None                    $                  ‐     $                         639.89   $      639.89
14399 Seton Medical Center                         7/23/2020          7/23/2020       7/28/2020 None                    $                  ‐     $                         638.01   $      638.01
14398 Seton Medical Center                         6/18/2020          6/18/2020       6/23/2020 None                    $                  ‐     $                         638.01   $      638.01
14397 Seton Medical Center                          9/5/2018            9/5/2018      9/11/2018            9/19/2018    $                  ‐     $                         638.01   $      638.01
14401 Seton Medical Center                         5/22/2019          5/22/2019       5/12/2020            4/17/2020    $                  ‐     $                         637.20   $      637.20
                                Case 2:20-ap-01575-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                         Exhibit Exhibit D Page 19 of 24

No    Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
14428 Seton Medical Center                         9/17/2018          9/17/2018       9/24/2018 None                    $                  ‐     $                         636.63   $      636.63
14429 Seton Medical Center                        11/19/2018         11/19/2018      11/26/2018           11/30/2018    $               310.72   $                         947.30   $      636.58
14458 Seton Medical Center                        11/13/2019         11/13/2019      11/18/2019           12/13/2019    $             1,640.12   $                       2,274.83   $      634.71
14457 Seton Medical Center                        11/18/2019         11/18/2019      11/25/2019            2/14/2020    $             1,640.12   $                       2,274.83   $      634.71
14468 Seton Medical Center                         1/23/2019          1/23/2019       1/28/2019            2/28/2019    $             1,641.76   $                       2,274.83   $      633.07
14476 Seton Medical Center                         7/20/2020          7/20/2020       7/27/2020 None                    $                  ‐     $                         632.39   $      632.39
14489 Seton Medical Center                         3/20/2018          3/20/2018       3/26/2018            4/13/2018    $             1,137.12   $                       1,767.66   $      630.54
14490 Seton Medical Center                          3/9/2019            3/9/2019      3/14/2019              4/9/2019   $             2,122.06   $                       2,752.58   $      630.52
14531 Seton Medical Center                         6/11/2020          6/11/2020       6/16/2020 None                    $                  ‐     $                         627.21   $      627.21
14536 Seton Medical Center                         9/17/2018          9/17/2018       9/24/2018            11/1/2018    $               625.97   $                       1,251.91   $      625.94
14554 Seton Medical Center                         7/15/2020          7/15/2020       7/20/2020 None                    $                  ‐     $                         624.64   $      624.64
14553 Seton Medical Center                         6/18/2020          6/18/2020       6/23/2020 None                    $                  ‐     $                         624.64   $      624.64
14552 Seton Medical Center                         6/15/2020          6/15/2020       6/22/2020 None                    $                  ‐     $                         624.64   $      624.64
14551 Seton Medical Center                         6/11/2020          6/11/2020       6/16/2020 None                    $                  ‐     $                         624.64   $      624.64
14571 Seton Medical Center                         7/17/2020          7/17/2020       7/23/2020 None                    $                  ‐     $                         622.31   $      622.31
14614 Seton Medical Center Coastside               11/6/2019         11/27/2019       7/21/2020 None                    $                  ‐     $                         621.00   $      621.00
14622 Seton Medical Center                        11/23/2019         11/23/2019      11/29/2019           12/26/2019    $             2,133.01   $                       2,752.58   $      619.57
14653 Seton Medical Center Coastside               12/1/2017          12/1/2017       12/6/2017              3/8/2018   $                  ‐     $                         615.43   $      615.43
14702 Seton Medical Center                         12/1/2017          12/1/2017       12/6/2017           11/29/2018    $                  ‐     $                         613.96   $      613.96
14728 Seton Medical Center                          5/8/2018            5/8/2018      5/14/2018            5/24/2018    $                  ‐     $                         612.77   $      612.77
14779 Seton Medical Center                         5/11/2019          5/11/2019       5/16/2019            5/28/2019    $                  ‐     $                         609.05   $      609.05
14782 Seton Medical Center Coastside               4/11/2019          4/11/2019       4/16/2019 None                    $                  ‐     $                         608.58   $      608.58
14820 Seton Medical Center                         7/18/2019          7/18/2019       7/23/2019            7/29/2019    $               107.39   $                         712.24   $      604.85
14969 Seton Medical Center                         7/23/2020          7/23/2020       7/28/2020 None                    $                  ‐     $                         596.49   $      596.49
15082 Seton Medical Center                         6/21/2020          6/21/2020       6/26/2020 None                    $                  ‐     $                         590.99   $      590.99
15105 Seton Medical Center                         6/12/2020          6/12/2020       6/17/2020 None                    $                  ‐     $                         589.97   $      589.97
15109 Seton Medical Center                         7/17/2019          7/31/2019        8/5/2019            8/30/2019    $                  ‐     $                         589.58   $      589.58
15180 Seton Medical Center                         6/17/2020          6/17/2020       6/22/2020 None                    $                  ‐     $                         582.48   $      582.48
15179 Seton Medical Center                         9/21/2018          9/21/2018       9/26/2018            10/3/2018    $                  ‐     $                         582.48   $      582.48
15206 Seton Medical Center                          1/9/2018            1/9/2018      1/19/2018              2/9/2018   $                  ‐     $                         580.71   $      580.71
15319 Seton Medical Center                         6/10/2020          6/10/2020       6/15/2020 None                    $                  ‐     $                         576.30   $      576.30
15337 Seton Medical Center                          8/2/2018            8/2/2018      9/13/2018            9/11/2018    $               292.61   $                         867.66   $      575.05
15388 Seton Medical Center                         3/13/2018          3/13/2018       5/30/2019              5/9/2019   $                  ‐     $                         571.81   $      571.81
15400 Seton Medical Center                          6/8/2020            6/8/2020      6/15/2020 None                    $                  ‐     $                         570.66   $      570.66
15548 Seton Medical Center                         12/6/2018          12/6/2018       5/22/2019              6/7/2019   $                64.53   $                         623.58   $      559.05
15588 Seton Medical Center                         9/11/2018          9/11/2018       9/17/2018           10/31/2018    $                  ‐     $                         554.42   $      554.42
15591 Seton Medical Center                         4/17/2019          4/17/2019       4/22/2019              5/3/2019   $                64.18   $                         618.45   $      554.27
15604 Seton Medical Center                         7/13/2020          7/13/2020       7/20/2020 None                    $                  ‐     $                         552.67   $      552.67
15748 Seton Medical Center                          7/6/2020            7/6/2020      7/13/2020 None                    $                  ‐     $                         537.23   $      537.23
15747 Seton Medical Center Coastside               9/26/2018          9/26/2018       10/1/2018 None                    $                  ‐     $                         537.23   $      537.23
15839 Seton Medical Center                          3/4/2019            3/6/2019       7/3/2019              4/2/2019   $             8,331.22   $                       8,858.77   $      527.55
15840 Seton Medical Center                         9/30/2017          9/30/2017       10/5/2017           10/17/2017    $                  ‐     $                         527.26   $      527.26
15932 Seton Medical Center                         6/29/2020          6/29/2020        7/6/2020 None                    $                  ‐     $                         523.41   $      523.41
15956 Seton Medical Center                          7/1/2020            7/6/2020      7/22/2020 None                    $                  ‐     $                         521.85   $      521.85
16003 Seton Medical Center                        11/15/2019         11/15/2019       12/5/2019           12/23/2019    $               115.41   $                         634.61   $      519.20
16025 Seton Medical Center                         3/21/2018          3/21/2018       3/26/2018              5/4/2018   $               273.88   $                         790.96   $      517.08
16083 Seton Medical Center                          7/8/2020            7/8/2020      7/13/2020 None                    $                  ‐     $                         512.79   $      512.79
16082 Seton Medical Center                         7/24/2020          7/24/2020       7/29/2020 None                    $                  ‐     $                         512.79   $      512.79
16173 Seton Medical Center                         3/22/2019          3/22/2019       3/27/2019              4/5/2019   $               151.19   $                         656.53   $      505.34
16172 Seton Medical Center                          2/5/2019            2/5/2019      2/11/2019            2/22/2019    $               151.19   $                         656.53   $      505.34
                                Case 2:20-ap-01575-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                         Exhibit Exhibit D Page 20 of 24

No    Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
16227 Seton Medical Center Coastside               11/1/2017          11/1/2017       11/6/2017           11/22/2017    $                  ‐     $                         501.16   $      501.16
16226 Seton Medical Center                        10/13/2017         10/13/2017       4/23/2018            4/30/2018    $                  ‐     $                         501.16   $      501.16
16359 Seton Medical Center Coastside               6/20/2019          6/20/2019       6/11/2020            7/15/2019    $                  ‐     $                         497.62   $      497.62
16362 Seton Medical Center                        12/18/2018         12/18/2018      12/24/2018            1/11/2019    $                45.16   $                         542.00   $      496.84
16505 Seton Medical Center                          1/6/2020            1/6/2020       2/6/2020            2/13/2020    $             1,642.89   $                       2,134.79   $      491.90
16540 Seton Medical Center Coastside               5/21/2020          5/21/2020       6/24/2020 None                    $                  ‐     $                         488.98   $      488.98
16539 Seton Medical Center Coastside               4/10/2019          4/10/2019       4/15/2019 None                    $                  ‐     $                         488.98   $      488.98
16566 Seton Medical Center                         6/29/2019          6/29/2019        7/5/2019 None                    $                  ‐     $                         486.86   $      486.86
16660 Seton Medical Center Coastside               6/11/2020          6/11/2020       6/16/2020 None                    $                  ‐     $                         482.01   $      482.01
16663 Seton Medical Center                        10/26/2018         10/26/2018       11/1/2018           11/20/2018    $               482.04   $                         964.03   $      481.99
16669 Seton Medical Center                         7/16/2020          7/16/2020       7/21/2020            7/28/2020    $                  ‐     $                         481.40   $      481.40
16681 Seton Medical Center                         2/15/2019          2/15/2019       2/21/2019 None                    $                  ‐     $                         479.80   $      479.80
16741 Seton Medical Center                         5/24/2019          5/24/2019        6/5/2019            7/29/2019    $             1,104.84   $                       1,581.88   $      477.04
16760 Seton Medical Center                         10/9/2018         10/30/2018       11/5/2018            12/4/2018    $                33.58   $                         509.18   $      475.60
16804 Seton Medical Center                          7/7/2020            7/7/2020      7/13/2020 None                    $                  ‐     $                         471.78   $      471.78
16848 Seton Medical Center                         7/22/2020          7/22/2020       7/27/2020 None                    $                  ‐     $                         469.04   $      469.04
16872 Seton Medical Center                         11/6/2018          11/7/2018      11/16/2018           11/28/2018    $            22,118.56   $                      22,586.56   $      468.00
16994 Seton Medical Center                        10/24/2018         10/24/2018      10/29/2018            11/9/2018    $                62.88   $                         526.29   $      463.41
16999 Seton Medical Center                         10/6/2017          10/6/2017      10/11/2017 None                    $                  ‐     $                         463.00   $      463.00
17006 Seton Medical Center                          6/8/2020            6/8/2020      6/15/2020 None                    $                  ‐     $                         462.78   $      462.78
17055 Seton Medical Center                          3/7/2018            3/7/2018      3/12/2018            5/29/2018    $                  ‐     $                         459.87   $      459.87
17106 Seton Medical Center                         6/17/2020          6/17/2020       6/22/2020 None                    $                  ‐     $                         456.70   $      456.70
17126 Seton Medical Center                          4/5/2018            4/5/2018      4/11/2018            4/19/2018    $                  ‐     $                         455.09   $      455.09
17132 Seton Medical Center                         2/24/2020          2/24/2020       3/18/2020 None                    $                  ‐     $                         455.01   $      455.01
17201 Seton Medical Center                         12/2/2019          12/2/2019       12/9/2019           12/16/2019    $               279.77   $                         730.09   $      450.32
17285 Seton Medical Center                         12/3/2017          12/3/2017       12/8/2017            1/16/2018    $                32.58   $                         482.01   $      449.43
17403 Seton Medical Center                         9/19/2018          9/19/2018       3/26/2019              4/5/2019   $                18.86   $                         465.60   $      446.74
17546 Seton Medical Center                         10/4/2019          10/4/2019       11/5/2019           11/19/2019    $                  ‐     $                         443.14   $      443.14
17587 Seton Medical Center Coastside                3/9/2018            3/9/2018      3/14/2018 None                    $                  ‐     $                         441.44   $      441.44
17601 Seton Medical Center                         11/7/2017          11/7/2017      11/13/2017           11/21/2017    $                  ‐     $                         440.64   $      440.64
17625 Seton Medical Center                          7/1/2019            7/1/2019       7/8/2019            5/22/2020    $             1,892.17   $                       2,331.70   $      439.53
17635 Seton Medical Center                         3/24/2020          3/24/2020        4/7/2020            4/14/2020    $             4,023.43   $                       4,461.94   $      438.51
17696 Seton Medical Center                         11/7/2019          11/8/2019      11/15/2019 None                    $                  ‐     $                         434.79   $      434.79
17712 Seton Medical Center                         7/22/2020          7/22/2020       7/28/2020 None                    $                  ‐     $                         433.80   $      433.80
17758 Seton Medical Center                        10/30/2018         10/30/2018       11/5/2018 None                    $                  ‐     $                         431.21   $      431.21
17849 Seton Medical Center                          9/6/2017            9/6/2017      9/11/2017            9/20/2017    $               283.60   $                         709.00   $      425.40
17860 Seton Medical Center                        10/18/2017         10/18/2017      10/23/2017           10/30/2017    $             2,059.96   $                       2,484.16   $      424.20
17871 Seton Medical Center                         6/20/2019          6/20/2019        7/5/2019           10/18/2019    $               716.95   $                       1,140.14   $      423.19
17891 Seton Medical Center                        11/19/2019         11/19/2019      11/25/2019            12/6/2019    $               160.06   $                         582.32   $      422.26
17892 Seton Medical Center                         7/13/2020          7/13/2020       7/23/2020 None                    $                  ‐     $                         422.17   $      422.17
17927 Seton Medical Center                         7/17/2020          7/17/2020       7/22/2020 None                    $                  ‐     $                         420.22   $      420.22
17926 Seton Medical Center                          7/6/2020            7/6/2020      7/13/2020 None                    $                  ‐     $                         420.22   $      420.22
17984 Seton Medical Center                          6/2/2020            6/2/2020       6/8/2020 None                    $                  ‐     $                         417.63   $      417.63
17983 Seton Medical Center                         7/14/2020          7/14/2020       7/20/2020 None                    $                  ‐     $                         417.63   $      417.63
17982 Seton Medical Center                         6/24/2020          6/24/2020       6/29/2020 None                    $                  ‐     $                         417.63   $      417.63
17981 Seton Medical Center Coastside                2/5/2019            2/5/2019      2/11/2019 None                    $                  ‐     $                         417.63   $      417.63
17987 Seton Medical Center                         4/16/2018          4/16/2018       4/23/2018            5/15/2018    $             1,668.52   $                       2,085.63   $      417.11
18018 Seton Medical Center                         7/23/2020          7/23/2020       7/28/2020 None                    $                  ‐     $                         415.69   $      415.69
18017 Seton Medical Center                          7/8/2020            7/8/2020      7/13/2020 None                    $                  ‐     $                         415.69   $      415.69
18016 Seton Medical Center                         6/18/2020          6/18/2020       6/23/2020 None                    $                  ‐     $                         415.69   $      415.69
                                Case 2:20-ap-01575-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                          Desc
                                                                         Exhibit Exhibit D Page 21 of 24

No    Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment         Expected Insurance Payment         Variance
18015 Seton Medical Center                         6/24/2019          6/24/2019        7/1/2019 None                    $                  ‐      $                         415.69   $      415.69
18014 Seton Medical Center                         11/7/2018          11/7/2018       6/21/2019            7/26/2019    $                  ‐      $                         415.69   $      415.69
18013 Seton Medical Center                          8/1/2018            8/1/2018       8/6/2018            5/31/2019    $                  ‐      $                         415.69   $      415.69
18012 Seton Medical Center                         9/29/2017          9/29/2017       8/16/2019              9/9/2019   $                  ‐      $                         415.69   $      415.69
18036 Seton Medical Center                         9/18/2019          9/18/2019       10/8/2019           10/31/2019    $             1,373.89    $                       1,788.10   $      414.21
18049 Seton Medical Center Coastside                8/7/2018          8/14/2018      10/17/2018 None                    $                  ‐      $                         414.00   $      414.00
18047 Seton Medical Center Coastside               7/27/2018          7/30/2018        8/6/2018 None                    $                  ‐      $                         414.00   $      414.00
18046 Seton Medical Center Coastside               11/6/2017         11/14/2017       6/22/2018            6/27/2018    $                  ‐      $                         414.00   $      414.00
18070 Seton Medical Center                         6/29/2020          6/29/2020        7/6/2020 None                    $                  ‐      $                         412.87   $      412.87
18238 Seton Medical Center                         6/22/2020          6/22/2020       6/29/2020 None                    $                  ‐      $                         405.80   $      405.80
18332 Seton Medical Center                         6/26/2020          6/26/2020        7/7/2020            7/17/2020    $                  ‐      $                         400.52   $      400.52
18331 Seton Medical Center                         6/26/2020          6/26/2020        7/6/2020            7/17/2020    $                  ‐      $                         400.52   $      400.52
18330 Seton Medical Center                        10/18/2019         10/18/2019      10/23/2019 None                    $                  ‐      $                         400.52   $      400.52
18329 Seton Medical Center                         4/11/2018          4/11/2018       4/17/2018            4/24/2018    $                  ‐      $                         400.52   $      400.52
18367 Seton Medical Center                         5/20/2019          5/21/2019        6/6/2019            6/21/2019    $             1,388.46    $                       1,788.10   $      399.64
18449 Seton Medical Center                         8/14/2019          8/14/2019       8/19/2019            8/26/2019    $               248.34    $                         647.68   $      399.34
18468 Seton Medical Center                         8/30/2019          8/30/2019        9/4/2019           10/28/2019    $             1,045.09    $                       1,444.11   $      399.02
18467 Seton Medical Center                         6/13/2019          6/13/2019       6/18/2019            8/19/2019    $               417.63    $                         816.65   $      399.02
18484 Seton Medical Center                          6/4/2018            6/6/2018      6/18/2018            6/29/2018    $            12,466.82    $                      12,864.75   $      397.93
18527 Seton Medical Center                         11/5/2018          11/5/2018      11/16/2018           11/30/2018    $                51.36    $                         445.59   $      394.23
18534 Seton Medical Center                        12/10/2019         12/10/2019      12/16/2019              1/3/2020   $               262.61    $                         656.53   $      393.92
18533 Seton Medical Center                        11/13/2018         11/13/2018      11/19/2018           12/13/2018    $               262.61    $                         656.53   $      393.92
18577 Seton Medical Center                          1/4/2019            1/4/2019       1/9/2019 None                    $                  ‐      $                         391.70   $      391.70
18596 Seton Medical Center                          5/3/2019            5/3/2019     11/12/2019           11/20/2019    $             4,844.16    $                       5,234.09   $      389.93
18650 Seton Medical Center                         6/27/2019          6/27/2019        7/2/2019              8/2/2019   $                 8.84    $                         394.63   $      385.79
18653 Seton Medical Center                         7/20/2020          7/20/2020       7/27/2020 None                    $                  ‐      $                         385.51   $      385.51
18664 Seton Medical Center Coastside               6/12/2020          6/12/2020       6/17/2020 None                    $                  ‐      $                         384.51   $      384.51
18683 Seton Medical Center                          4/1/2019          4/29/2019        5/9/2019            8/23/2019    $                  ‐      $                         383.18   $      383.18
18800 Seton Medical Center                         6/19/2019          6/19/2019       6/27/2019              7/8/2019   $             4,093.91    $                       4,470.30   $      376.39
18823 Seton Medical Center                         2/27/2020          2/27/2020        3/3/2020            3/10/2020    $                  ‐      $                         375.38   $      375.38
18824 Seton Medical Center                         1/11/2019          1/11/2019        2/5/2019            9/12/2019    $             4,858.93    $                       5,234.09   $      375.16
18830 Seton Medical Center                         6/17/2020          6/17/2020       6/22/2020 None                    $                  ‐      $                         374.85   $      374.85
18849 Seton Medical Center                          2/8/2018            2/8/2018      2/13/2018            12/3/2019    $                  ‐      $                         374.15   $      374.15
18930 Seton Medical Center                         8/11/2019          8/11/2019       8/16/2019            8/23/2019    $             2,092.10    $                       2,463.16   $      371.06
18975 Seton Medical Center                         1/12/2019          1/12/2019        2/8/2019            3/19/2019    $             1,461.55    $                       1,829.79   $      368.24
18983 Seton Medical Center                         6/12/2020          6/12/2020       6/17/2020 None                    $                  ‐      $                         367.62   $      367.62
19005 Seton Medical Center                         9/13/2019          9/13/2019       9/18/2019 None                    $                  ‐      $                         366.13   $      366.13
19051 Seton Medical Center                         9/16/2017          9/16/2017       9/25/2017            10/3/2017    $             1,557.22    $                       1,921.21   $      363.99
19087 Seton Medical Center Coastside              11/30/2017         11/30/2017       12/5/2017              1/2/2019   $                (3.00)   $                         359.50   $      362.50
19094 Seton Medical Center                         7/17/2020          7/17/2020       7/22/2020 None                    $                  ‐      $                         362.24   $      362.24
19128 Seton Medical Center                         8/23/2019          8/23/2019      11/21/2019            12/6/2019    $               588.73    $                         948.40   $      359.67
19151 Seton Medical Center                        12/13/2019         12/13/2019       1/15/2020              4/2/2020   $             4,879.03    $                       5,238.10   $      359.07
19174 Seton Medical Center                          2/1/2019            2/1/2019       7/2/2019            8/23/2019    $             1,108.64    $                       1,466.75   $      358.11
19197 Seton Medical Center                        10/13/2018         10/13/2018      10/18/2018           10/30/2018    $             2,145.00    $                       2,502.58   $      357.58
19215 Seton Medical Center                         9/25/2019          9/25/2019       9/30/2019           10/11/2019    $                44.10    $                         400.52   $      356.42
19238 Seton Medical Center                        11/29/2017         11/29/2017       12/8/2017           12/22/2017    $                45.28    $                         400.52   $      355.24
19242 Seton Medical Center                          8/1/2019          8/23/2019        9/5/2019            9/12/2019    $            11,260.71    $                      11,615.73   $      355.02
19254 Seton Medical Center                         6/20/2019          6/27/2019        7/5/2019            7/12/2019    $             1,708.24    $                       2,062.86   $      354.62
19255 Seton Medical Center                         5/20/2020          5/20/2020       6/16/2020            6/23/2020    $               890.12    $                       1,244.72   $      354.60
19256 Seton Medical Center                          5/8/2018            5/8/2018      8/14/2018            8/21/2018    $             1,142.46    $                       1,497.06   $      354.60
                                Case 2:20-ap-01575-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                         Exhibit Exhibit D Page 22 of 24

No    Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
19257 Seton Medical Center                         7/25/2018          7/25/2018       10/8/2018           10/15/2018    $               851.90   $                       1,206.49   $      354.59
19258 Seton Medical Center                         11/6/2018         11/21/2018      12/14/2018           12/21/2018    $             1,247.81   $                       1,602.39   $      354.58
19259 Seton Medical Center                          6/4/2018          6/11/2018        7/5/2018           10/16/2019    $             1,532.45   $                       1,887.03   $      354.58
19271 Seton Medical Center Coastside               9/23/2019          9/23/2019      11/27/2019 None                    $                  ‐     $                         353.95   $      353.95
19311 Seton Medical Center                        11/13/2019         11/13/2019      11/18/2019           11/25/2019    $               304.16   $                         656.53   $      352.37
19310 Seton Medical Center                         8/14/2019          8/14/2019       8/19/2019            8/26/2019    $               304.16   $                         656.53   $      352.37
19309 Seton Medical Center                        11/15/2019         11/15/2019      11/20/2019           11/27/2019    $               304.16   $                         656.53   $      352.37
19308 Seton Medical Center                         7/27/2019          7/27/2019        8/1/2019              8/8/2019   $               304.16   $                         656.53   $      352.37
19307 Seton Medical Center                         7/23/2019          7/23/2019       7/29/2019            8/23/2019    $               304.16   $                         656.53   $      352.37
19306 Seton Medical Center                         3/15/2019          3/15/2019       3/20/2019            3/27/2019    $               304.16   $                         656.53   $      352.37
19305 Seton Medical Center                         3/12/2019          3/12/2019       3/18/2019            3/25/2019    $               304.16   $                         656.53   $      352.37
19304 Seton Medical Center                         2/26/2019          2/26/2019        3/4/2019            3/11/2019    $               304.16   $                         656.53   $      352.37
19303 Seton Medical Center                         1/22/2019          1/22/2019       1/28/2019              2/4/2019   $               304.16   $                         656.53   $      352.37
19302 Seton Medical Center                        11/10/2018         11/10/2018      11/15/2018           11/26/2018    $               304.16   $                         656.53   $      352.37
19301 Seton Medical Center                         11/6/2018          11/6/2018      11/12/2018           11/19/2018    $               304.16   $                         656.53   $      352.37
19300 Seton Medical Center                         11/7/2018          11/7/2018      11/12/2018           11/19/2018    $               304.16   $                         656.53   $      352.37
19334 Seton Medical Center                          1/7/2019            1/7/2019      1/14/2019            1/22/2019    $               146.92   $                         497.79   $      350.87
19480 Seton Medical Center                         6/22/2020          6/22/2020       6/29/2020 None                    $                  ‐     $                         346.19   $      346.19
19533 Seton Medical Center                          3/4/2019            3/4/2019      3/11/2019 None                    $                  ‐     $                         343.63   $      343.63
19535 Seton Medical Center                         12/5/2018          12/5/2018      12/10/2018            1/29/2020    $                  ‐     $                         343.56   $      343.56
19575 Seton Medical Center                         9/24/2019          9/24/2019       9/30/2019 None                    $                  ‐     $                         342.09   $      342.09
19605 Seton Medical Center                         2/27/2019          2/27/2019        3/4/2019            3/26/2019    $             1,359.18   $                       1,698.98   $      339.80
19645 Seton Medical Center                         2/18/2020          2/18/2020        3/5/2020 None                    $                  ‐     $                         338.41   $      338.41
19646 Seton Medical Center                         7/30/2019          7/30/2019        8/6/2019            9/18/2019    $               468.00   $                         806.40   $      338.40
19656 Seton Medical Center                        12/17/2018         12/17/2018      12/26/2018            4/21/2020    $               177.47   $                         515.11   $      337.64
19658 Seton Medical Center                         7/20/2020          7/20/2020       7/27/2020 None                    $                  ‐     $                         337.37   $      337.37
19687 Seton Medical Center                          9/5/2019            9/5/2019      9/10/2019           10/25/2019    $                58.84   $                         394.63   $      335.79
19688 Seton Medical Center                         12/2/2019          12/2/2019      12/19/2019            2/21/2020    $               180.29   $                         515.97   $      335.68
19738 Seton Medical Center                          7/1/2020            7/2/2020      7/22/2020 None                    $                  ‐     $                         334.10   $      334.10
19769 Seton Medical Center                         7/23/2020          7/23/2020       7/28/2020 None                    $                  ‐     $                         332.43   $      332.43
19867 Seton Medical Center                         6/24/2020          6/24/2020       6/29/2020 None                    $                  ‐     $                         328.19   $      328.19
19866 Seton Medical Center                         9/18/2017          9/18/2017       9/25/2017            9/29/2017    $                  ‐     $                         328.19   $      328.19
20030 Seton Medical Center                         7/21/2020          7/21/2020       7/27/2020 None                    $                  ‐     $                         322.47   $      322.47
20051 Seton Medical Center                          7/7/2020            7/7/2020      7/13/2020 None                    $                  ‐     $                         322.01   $      322.01
20058 Seton Medical Center                          1/2/2018          1/23/2018        2/5/2018              4/9/2018   $               165.53   $                         487.33   $      321.80
20059 Seton Medical Center                         7/22/2020          7/22/2020       7/27/2020 None                    $                  ‐     $                         321.75   $      321.75
20087 Seton Medical Center                         4/30/2019          4/30/2019       2/21/2020 None                    $                  ‐     $                         320.67   $      320.67
20096 Seton Medical Center                         6/29/2020          6/29/2020        7/7/2020 None                    $                  ‐     $                         320.52   $      320.52
20108 Seton Medical Center                          2/8/2018            2/9/2018      2/14/2018              3/2/2018   $             4,465.56   $                       4,785.56   $      320.00
20139 Seton Medical Center                         7/28/2018          7/28/2018        8/2/2018            11/9/2018    $                  ‐     $                         318.51   $      318.51
20192 Seton Medical Center                        11/17/2017         11/17/2017      11/22/2017           12/14/2017    $             2,074.87   $                       2,390.91   $      316.04
20276 Seton Medical Center                         6/26/2018          6/27/2018        7/2/2018           12/12/2018    $             4,662.33   $                       4,977.83   $      315.50
20279 Seton Medical Center Coastside              12/14/2017         12/14/2017      12/19/2017 None                    $                  ‐     $                         315.40   $      315.40
20298 Seton Medical Center                         4/27/2020          4/27/2020       6/12/2020 None                    $                  ‐     $                         314.59   $      314.59
20297 Seton Medical Center                         4/20/2020          4/20/2020       6/12/2020 None                    $                  ‐     $                         314.59   $      314.59
20296 Seton Medical Center                         5/18/2020          5/18/2020       6/12/2020 None                    $                  ‐     $                         314.59   $      314.59
20295 Seton Medical Center                         5/11/2020          5/11/2020       6/12/2020 None                    $                  ‐     $                         314.59   $      314.59
20294 Seton Medical Center                         4/13/2020          4/13/2020       6/12/2020 None                    $                  ‐     $                         314.59   $      314.59
20293 Seton Medical Center                          5/4/2020            5/4/2020      6/12/2020 None                    $                  ‐     $                         314.59   $      314.59
20292 Seton Medical Center                          4/6/2020            4/6/2020      6/12/2020 None                    $                  ‐     $                         314.59   $      314.59
                                Case 2:20-ap-01575-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                         Exhibit Exhibit D Page 23 of 24

No    Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
20329 Seton Medical Center                          1/7/2018            1/7/2018      6/16/2020 None                    $                  ‐     $                         313.38   $      313.38
20342 Seton Medical Center                         4/25/2018          4/25/2018        5/7/2018 None                    $                  ‐     $                         312.79   $      312.79
20341 Seton Medical Center                         3/21/2018          3/21/2018        4/5/2018            4/20/2018    $                  ‐     $                         312.79   $      312.79
20343 Seton Medical Center                         3/30/2018          3/30/2018        4/4/2018            8/17/2018    $                  ‐     $                         312.76   $      312.76
20413 Seton Medical Center                         5/31/2019          5/31/2019        6/7/2019            6/18/2019    $                  ‐     $                         309.79   $      309.79
20463 Seton Medical Center Coastside              11/20/2018         11/20/2018      11/26/2018 None                    $                  ‐     $                         308.17   $      308.17
20493 Seton Medical Center                         1/30/2018          1/30/2018        2/5/2018            2/15/2018    $                  ‐     $                         306.96   $      306.96
20810 Seton Medical Center                         7/25/2020          7/25/2020       7/30/2020 None                    $                  ‐     $                         304.16   $      304.16
20836 Seton Medical Center                         1/14/2019          1/14/2019        7/9/2020            7/16/2020    $                  ‐     $                         302.53   $      302.53
20838 Seton Medical Center                          5/1/2019            5/1/2019       5/6/2019            5/20/2019    $               666.54   $                         969.05   $      302.51
20852 Seton Medical Center                        10/25/2017         10/25/2017        4/8/2019            6/29/2020    $                  ‐     $                         302.19   $      302.19
20857 Seton Medical Center                          7/8/2020            7/8/2020      7/13/2020 None                    $                  ‐     $                         302.06   $      302.06
20881 Seton Medical Center                         9/22/2017          9/25/2017        3/5/2018            3/30/2018    $                  ‐     $                         301.31   $      301.31
20882 Seton Medical Center Coastside               5/12/2019          5/12/2019        2/3/2020            5/28/2019    $             4,008.69   $                       4,309.97   $      301.28
20928 Seton Medical Center                         3/12/2019          3/12/2019       3/18/2019            4/16/2019    $             5,216.23   $                       5,516.34   $      300.11
20931 Seton Medical Center                         5/13/2019          5/13/2019       5/20/2019              6/4/2019   $             3,174.30   $                       3,474.41   $      300.11
20930 Seton Medical Center                         2/20/2019          2/20/2019        3/6/2019            3/29/2019    $             4,474.84   $                       4,774.95   $      300.11
20929 Seton Medical Center                          9/8/2018            9/8/2018      9/13/2018            9/25/2018    $             3,931.01   $                       4,231.12   $      300.11
21074 Seton Medical Center                          7/7/2020            7/7/2020      7/13/2020 None                    $                  ‐     $                         298.50   $      298.50
21111 Seton Medical Center                        10/18/2019         10/18/2019      11/18/2019              1/9/2020   $                91.35   $                         388.15   $      296.80
21143 Seton Medical Center                         6/15/2020          6/15/2020       6/22/2020 None                    $                  ‐     $                         295.91   $      295.91
21187 Seton Medical Center                         4/10/2019          4/10/2019       4/15/2019            5/21/2019    $                34.07   $                         328.63   $      294.56
21211 Seton Medical Center                         7/24/2020          7/24/2020       7/29/2020 None                    $                  ‐     $                         293.54   $      293.54
21222 Seton Medical Center                         11/7/2018         11/28/2018       12/5/2018           12/28/2018    $                  ‐     $                         292.92   $      292.92
21227 Seton Medical Center                        12/12/2019         12/12/2019      12/17/2019           12/24/2019    $               130.04   $                         422.70   $      292.66
21236 Seton Medical Center                        12/12/2018         12/12/2018      12/17/2018           12/28/2018    $                36.37   $                         328.63   $      292.26
21271 Seton Medical Center                         6/28/2019          6/28/2019        7/9/2019 None                    $                  ‐     $                         290.57   $      290.57
21270 Seton Medical Center                         6/14/2019          6/14/2019        7/5/2019 None                    $                  ‐     $                         290.57   $      290.57
21269 Seton Medical Center                         6/10/2019          6/10/2019        7/5/2019 None                    $                  ‐     $                         290.57   $      290.57
21313 Seton Medical Center                         11/2/2019          11/2/2019       11/7/2019              1/3/2020   $               396.79   $                         686.11   $      289.32
21320 Seton Medical Center                         3/18/2020          3/18/2020       3/23/2020            4/20/2020    $                29.48   $                         318.51   $      289.03
21341 Seton Medical Center                        12/22/2017         12/22/2017      12/28/2017              1/4/2018   $             1,554.08   $                       1,843.08   $      289.00
21436 Seton Medical Center                         12/8/2017          12/8/2017      10/12/2018           11/16/2018    $                70.25   $                         354.78   $      284.53
21499 Seton Medical Center                        11/29/2017         11/29/2017       12/4/2017           12/11/2017    $                  ‐     $                         283.56   $      283.56
21502 Seton Medical Center                          1/9/2018            1/9/2018      1/16/2018              2/2/2018   $                  ‐     $                         283.41   $      283.41
21628 Seton Medical Center                          3/2/2019            3/2/2019       3/7/2019            3/22/2019    $                46.30   $                         328.19   $      281.89
21700 Seton Medical Center                         11/2/2017          11/2/2017       12/7/2017           12/15/2017    $                  ‐     $                         280.42   $      280.42
21714 Seton Medical Center                         7/10/2020          7/10/2020       7/15/2020 None                    $                  ‐     $                         279.95   $      279.95
21713 Seton Medical Center                          7/8/2020            7/8/2020      7/13/2020 None                    $                  ‐     $                         279.95   $      279.95
21710 Seton Medical Center                          6/9/2020            6/9/2020      6/15/2020 None                    $                  ‐     $                         279.95   $      279.95
21709 Seton Medical Center                         6/16/2020          6/16/2020       6/22/2020 None                    $                  ‐     $                         279.95   $      279.95
21879 Seton Medical Center                         4/24/2019          4/25/2019       4/30/2019              5/7/2019   $               448.50   $                         726.58   $      278.08
21926 Seton Medical Center                          7/6/2020            7/6/2020      7/13/2020 None                    $                  ‐     $                         277.21   $      277.21
21976 Seton Medical Center                         6/16/2020          6/16/2020       6/22/2020 None                    $                  ‐     $                         276.33   $      276.33
21978 Seton Medical Center                          8/6/2019            8/6/2019      8/12/2019            9/20/2019    $                74.33   $                         350.53   $      276.20
21977 Seton Medical Center                         4/15/2019          4/15/2019       4/22/2019            5/24/2019    $                74.33   $                         350.53   $      276.20
22066 Seton Medical Center                         5/17/2018          5/17/2018       5/22/2018            6/26/2018    $                73.60   $                         347.74   $      274.14
22067 Seton Medical Center                          1/2/2020            1/2/2020       1/7/2020            1/16/2020    $                  ‐     $                         274.13   $      274.13
22069 Seton Medical Center                         5/22/2018          5/23/2018       5/29/2018            7/11/2018    $               395.14   $                         669.17   $      274.03
22294 Seton Medical Center                         11/1/2019          11/1/2019       11/6/2019            12/6/2019    $                41.67   $                         308.80   $      267.13
                                Case 2:20-ap-01575-ER                   Doc 1-8 Filed 08/28/20 Entered 08/28/20 13:31:32                                         Desc
                                                                         Exhibit Exhibit D Page 24 of 24

No    Facility                         Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
22314 Seton Medical Center                         7/16/2020          7/16/2020       7/28/2020 None                    $                  ‐     $                         266.39   $      266.39
22357 Seton Medical Center                         9/13/2019          9/13/2019       9/18/2019            9/25/2019    $               135.59   $                         400.52   $      264.93
22397 Seton Medical Center                          8/6/2019            8/6/2019      11/4/2019            12/4/2019    $               325.01   $                         588.45   $      263.44
22396 Seton Medical Center                          7/1/2019            7/1/2019       7/8/2019              8/6/2019   $               325.01   $                         588.45   $      263.44
22394 Seton Medical Center                         11/7/2018          11/7/2018      12/24/2018            7/23/2019    $               325.01   $                         588.45   $      263.44
22392 Seton Medical Center                         9/11/2018          9/11/2018      10/23/2018           11/30/2018    $               325.01   $                         588.45   $      263.44
22383 Seton Medical Center                         3/18/2019          3/18/2019       3/25/2019            6/10/2019    $               325.01   $                         588.45   $      263.44
22403 Seton Medical Center                        11/14/2019         11/14/2019       7/15/2020            7/22/2020    $                  ‐     $                         263.31   $      263.31
22417 Seton Medical Center                         6/28/2019          6/28/2019      11/12/2019           11/20/2019    $             4,982.51   $                       5,245.48   $      262.97
22468 Seton Medical Center                        11/14/2019         11/14/2019      11/19/2019            2/19/2020    $                  ‐     $                         261.83   $      261.83
22478 Seton Medical Center                         6/22/2018          6/22/2018        7/5/2018 None                    $                  ‐     $                         261.51   $      261.51
22477 Seton Medical Center                          6/1/2018            6/1/2018       7/5/2018 None                    $                  ‐     $                         261.51   $      261.51
22476 Seton Medical Center                         5/25/2018          5/25/2018       6/25/2018 None                    $                  ‐     $                         261.51   $      261.51
22717 Seton Medical Center                         6/30/2020          6/30/2020        7/6/2020            7/14/2020    $                  ‐     $                         254.46   $      254.46
22716 Seton Medical Center                          6/2/2020            6/2/2020       7/6/2020            7/14/2020    $                  ‐     $                         254.46   $      254.46
22715 Seton Medical Center                         5/19/2020          5/19/2020        6/5/2020            6/18/2020    $                  ‐     $                         254.46   $      254.46
22714 Seton Medical Center                         3/11/2020          3/11/2020        4/6/2020            4/15/2020    $                  ‐     $                         254.46   $      254.46
22713 Seton Medical Center                          3/3/2020            3/3/2020       4/7/2020 None                    $                  ‐     $                         254.46   $      254.46
22735 Seton Medical Center                         5/19/2018          5/19/2018       5/24/2018            6/26/2018    $             1,142.11   $                       1,395.94   $      253.83
22751 Seton Medical Center                          7/2/2020            7/2/2020       7/7/2020 None                    $                  ‐     $                         253.16   $      253.16
22750 Seton Medical Center                         6/26/2020          6/26/2020        7/1/2020 None                    $                  ‐     $                         253.16   $      253.16
22749 Seton Medical Center                         3/13/2020          3/13/2020       3/18/2020            4/15/2020    $                  ‐     $                         253.16   $      253.16
22754 Seton Medical Center                         7/21/2020          7/21/2020       7/27/2020 None                    $                  ‐     $                         253.13   $      253.13
22833 Seton Medical Center                          6/9/2020            6/9/2020      6/15/2020 None                    $                  ‐     $                         250.40   $      250.40
22851 Seton Medical Center                        10/19/2018         10/19/2018      10/24/2018            11/2/2018    $                29.80   $                         279.95   $      250.15
22853 Seton Medical Center                         3/11/2019          3/11/2019       3/18/2019            4/16/2019    $             3,595.36   $                       3,845.48   $      250.12
22852 Seton Medical Center                         1/20/2019          1/20/2019       1/28/2019            2/26/2019    $             2,210.26   $                       2,460.38   $      250.12
22856 Seton Medical Center                         4/20/2019          4/20/2019       4/25/2019            5/21/2019    $             4,319.99   $                       4,570.10   $      250.11
22855 Seton Medical Center                         2/18/2019          2/18/2019       2/25/2019            3/26/2019    $             4,053.91   $                       4,304.02   $      250.11
22854 Seton Medical Center                        11/17/2018         11/17/2018      11/26/2018           12/20/2018    $             4,954.95   $                       5,205.06   $      250.11
22858 Seton Medical Center                         5/27/2019          5/27/2019        6/3/2019              7/1/2019   $             1,843.58   $                       2,093.69   $      250.11
22857 Seton Medical Center                         2/10/2019          2/10/2019       2/15/2019              3/8/2019   $             2,317.43   $                       2,567.54   $      250.11
22860 Seton Medical Center Coastside               4/25/2019          4/25/2019       4/30/2019            5/28/2019    $             2,085.61   $                       2,335.72   $      250.11
22859 Seton Medical Center                        10/17/2018         10/17/2018      10/22/2018           11/20/2018    $             5,264.05   $                       5,514.16   $      250.11
22892 Seton Medical Center                          4/5/2019            4/5/2019      4/10/2019              6/4/2019   $               213.00   $                         463.00   $      250.00
22889 Seton Medical Center                        10/17/2018         10/17/2018       11/5/2018           11/14/2018    $               881.00   $                       1,131.00   $      250.00

                                                                                                                                                                            Total   $ 5,998,682.39
